Exhibit 10.12

 

605c0403-e6ef-43a2-beea-fb6a5988d23f [aaoi20190630ex1012c18ae001.jpg]

 

Taishin International Bank

 

 

 

General Agreement for Financial Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C:\Users\peizhi.zou\AppData\Local\Temp\fc013a76-8ca6-4756-bd09-9682528100ab.tmp
[aaoi20190630ex1012c18ae002.jpg]

 

 








Taishin International Bank

General Agreement for Financial Transaction

The Customer and Taishin International Bank (hereinafter referred to as  “the
Bank”) agree to use this General Agreement for Financial Transaction
(hereinafter referred to as “this Agreement”) as the standard of both parties in
terms of Financial Transactions that have been made or to be made. All
requirements, instructions, confirmations, transactional contracts and other
documents signed or issued by the Customer apply to all promises of this
Agreement and constitute one part of this Agreement, unless otherwise expressly
stated in this Agreement.  All transactions made in accordance with this
Agreement and confirmations that proved transactions, along with this Agreement,
constitute the single consensus between the Customer and the Bank.

Chapter I  General Terms and Conditions

1.   Definition

Unless otherwise specified, the following definitions will apply to the
situations below within this Agreement and Individual Transactional Contracts:

(1)   “Financial Transaction” or “Transaction”:  Financial Transactions made
from time to time between the Bank and the Customer, including but not limited
to Spot transactions or Forward transactions of Currency,  Currency exchange,
exchange rate Option,  Forward Rate Agreement, index swap, Cross Currency Swap,
 Exchange of Assets,  Structured Products, Credit Derivatives,  Equity
Derivatives,  Commodity Derivatives, and all other financial derivative
transaction contracts. All Financial Transactions within this Agreement are not
protected by deposit insurance.

(2)   “Business Day”: Refers to the Business Day of the Bank in the region of
Taipei City in Taiwan, Republic of China, and the Foreign Currency part are
applicable to the international market practice; if there are special provisions
in individual transactional contracts, subject to the agreement of this
contract.

(3)   “Currency”: Refers to new Taiwan Currency and any other country’s legal
tender that the Bank agrees to deal with.

(4)   “Foreign Currency”: Refers to any other country’s legal tender other than
new Taiwan Currency.

(5)   “Spot”: Transactions made on the trade date, the first Business Day after
the transaction date or the second Business Day after the transaction date for
substantive settlement or balance settlement.

(6)   “Forward”: Transactions that specify a future Business Day as the
expiration date on the trade date, and deal with substantive settlement or
balance settlement at a specific price and specified amount.

(7)   “Forward Rate Agreement”: Transactions that specify a future period as the
interest period on the trade date, and deal with interest receipt and payment at
a specific interest rate and specified amount.

(8)   “Interest Rate Swap”: Transactions that use different interest rate index
of single Currency as exchange goal to exchange interest or interest
differential.

(9)   “Currency Swap”: Transactions that buy (sell) some foreign exchanges in
the Spot market, and at the same time sell (buy) equivalent amount of foreign
exchanges in the Forward market.

(10) “Cross Currency Swap”: Transactions that exchange principal and interest
between different currencies.








(11) “Exchange of Assets” (ECB/CB Asset Swap): Exchange of Assets that use
profits and equity related convertible bonds as the target.

(12) “Credit Derivatives”: Transactions that use credit and its relevant
interest as the goal, including but not limited to credit protection
transactions, credit swap, credit default swap, credit spread transactions, and
so on.

(13) “Equity Derivatives”: Transactions that use stock and its relevant interest
as the goal, including but not limited to equity or equity index Option, equity
or equity index exchange transactions, and so on.

(14) “Commodity Derivatives”: Transactions that use commodity price as the goal,
including but not limited to Commodity Swap, Commodity Option and Commodity
Forward.

(15) “Option”: The agreement that the capital of the Option commit that the
Buyer with the Option has the right (but not the obligation) to buy/sell a
target interest from/to him at the time of the exercise of the Option (including
American, European, Bermuda, and so on).

(16) “Call Option”: Refers to the right (but not the obligation) that the holder
can buy a target from the Option Seller at Strike Price, which is also known as
Call Option.

(17) “Put Option”: Refers to the right (but not the obligation) that the holder
can sell a target to the Option Seller at Strike Price, which is also known as
Put Option.

(18) “Buyer”: Refers to one party who buy or hold the Option.

(19) “Seller”: Refers to the Seller of the Option.

(20) “Currency Option Agreement”: The transaction that the Buyer of the Option
commit that Buyer with the Option has the right (but not the obligation) to buy
a designated Currency from him and/or sell another designated Currency to him at
the time of the exercise of the Option.

(21) “Knock-in”: When the Spot price reaches an agreed price, the Option comes
into effect.

(22) “Knock-out”: When the Spot price reaches an agreed price, the Option
becomes invalid.

(23) “Cap”: At the agreed Fixing Date, when the market interest rate is higher
than the performance interest rate, the Option Buyer has the right to execute
the interest differential profit between the market interest rate and the
performance interest rate (not the obligation), and the Option Seller has the
obligation to pay the interest differential between the market interest rate and
the performance interest rate to Buyer when the Buyer exercise the Option.

(24) “Floor”: At the agreed Fixing Date, when the market interest rate is lower
than the performance interest rate, the Option Buyer has the right to execute
the interest differential profit between the market interest rate and the
performance interest rate (not the obligation), and the Option Seller has the
obligation to pay the interest differential between the market interest rate and
the performance interest rate to Buyer when the Buyer exercise the Option.

(25) “American”: The Option to exercise on any Business Day before expiring date
(including expiring date).

(26) “European”: The Option to exercise only on the expiring date.

(27) “Bermuda”: The Option to exercise on any agreed Option exercise date.








(28) “Fixing Date”: The Business Day on which price comparison is made between
the market price and the contracting price.

(29) “Premium”: Refers to the Option consideration that Option Buyer paid to
Seller, that is, the amount of money Option Seller obtained due to the sale of
the Option.

(30) “Strike Price”: Refers to the consideration that should be paid for buying
or selling a specified Currency or other target asset according to contract
provisions when exercising the Option.

(31) “Sold Option by Customer”: Refers to the Option that Customer sells to the
Bank.

(32) “Option with Intrinsic Value”: Refers to the situation where Buyer is
willing to exercise the Option when the Option dealing goal’s Spot price is
beneficial to Buyer compared with its set price.

(33) “Maturity Date/Termination Date”: The Maturity Date of each Financial
Transaction contract made according to this Agreement.

(34) “Settlement Day”: Refers to the Business Day on which substantive
settlement or balance settlement is made, unless otherwise agreed in individual
transactional contract, which is usually the Fixing Date or the second Business
Day after the maturity Date.

(35) “Structured Product”: Refers to the Structured Product transaction that
combines fixed income products with financial derivatives (such as Option), and
it can join a large number of goals, including transactional contracts derived
from interest rate, exchange rate, stock price, index, commodity, credit event
or other interests and their combinations. Structured Product is not a general
traditional savings account, but an investment. Its profit and loss are
influenced by many factors, such as the price of the target asset, the
volatility of the index or the performance, or the occurrence of the agreed
credit event. In the situation where certain conditions are met, the profit of
Structured Product may be higher than that of the common simple deposit rate;
otherwise, it may reduce and erode the investment principal. The Bank doesn’t
promise to return all investment principal when the agreement is terminated
before maturity, and modest capital preservation at maturity is depending on the
condition set up. Each Structured Product transaction that ordered by Customer
according to this Agreement takes the Structured Product Transaction
Confirmation as the voucher.

(36) “Electronic Transmission Mode”: From time to time, the Bank decides or
works out Electronic Transmission Mode for communication between the Bank and
the Customer, including telephone, fax, interactive visualized information
system, computer, terminal or other electronic or telecommunication equipment.

(37) “Calculation Agent”: Refers to the calculation of each amount, interest
rate, exchange rate, price, profit, cost, and so on involved in this Agreement
and individual transactional contract, and the identification of the occurrence
of each event referred by individual transaction’s product specification or
Transaction Confirmation, as well as other conditions must be identified or
calculated or adjusted by Calculation Agent.

(38) “Customer”: If this Agreement is signed jointly by a Customer, which is a
securities investment trust limited liability company (hereinafter referred to
as the "trust company"), on behalf of its raised funds/private placements,
together with the custodial bank, the Customer referred to in this Agreement
shall, unless otherwise agreed, refer to the trust company, the custodian bank
and the fund in principle. Also, this Agreement is an agreement on financial
derivative instrument transactions between the funds and the Bank.

(39) “Confirmation Letter” or “Transaction Confirmation”: means a document
containing the transaction conditions (including but not limited to the amount,
the term, etc.) and special terms and conditions agreed between the Customer and
the Bank, which is issued by the Bank after it receives the instruction of the
Customer to make a Financial Transaction.








(40) “Close-out Amount”: For each terminated transaction, it refers to losses
suffered or commonly incurred (expressed with positive figures) due to the
economic interests which shall be restored in or provided to the Bank, including
the economic interests (1) which shall be equivalent to that specified in the
principal previsions concerning the relevant terminated transactions (including
the equivalent economic interests that both parties shall pay or provide
concerning terminated transaction according to this Agreement in case of no
Termination Date has occurred), and economic interests (2) which shall be
equivalent to the Options enjoyed by both parties in relation to the terminated
transaction, or refers to the interests realized or commonly realized (expressed
with negative figures) by the Bank. Any Close-out Amount shall be determined in
good faith by the Bank.

(41) “Termination Currency”: shall be calculated in NTD, and if the NTD does not
circulate freely, this shall be calculated in US dollars.

(42) “Termination Currency Equivalent”: For amounts settled in the Termination
Currency, it refers to the amount of the Termination Currency; for amounts
settled in currencies other than the Termination Currency  (“other currencies”),
it refers to the amount of the Termination Currency required for the purchase of
such amount of other currencies with a Spot rate chosen by the Bank on the
relevant Termination Date, or if the Bank settles the amount on a later date, it
refers to the amount of the Termination Currency required for the purchase of
such amount of other currencies with the Spot rate at approximately 11:00 am
Taipei time on this later date.

Except as otherwise provided in this Agreement or in the Confirmation Letters of
the individual transaction contracts, the terms used in this Agreement and the
Confirmation Letters of the individual transaction contracts shall give priority
to the application of the latest version of the definitions made by
International Swaps and Derivatives Association, Inc. (or ISDA) whenever
applicable, or shall be interpreted in accordance with relevant laws of the
Republic of China or current market practices.

Matters that are not covered in this Agreement are subject to the Confirmation
Letters of individual transactions, condition descriptions/product descriptions
or current market practices. If there are any inconsistencies between
provisions, the following order of priority shall apply: verbal or written
transaction contracts (including Confirmation Letters), special provisions under
this Agreement,  General Provisions under this Agreement.

2.   Individual Transaction Contracts

(1)    Price offering: The Customer may at any time request the Bank to provide
reference prices for individual transactions. However, unless the Bank and the
Customer establish separate transaction contracts in accordance with this
Agreement, the prices provided by the Bank shall not be binding on neither
party.

(2)    Condition description/Product description: The Bank has the right to
provide a description on an individual transaction to the Customer for
reference, and the Bank has the right to change any transaction conditions in
the description at any time. However, unless the Bank and the Customer establish
relevant transaction contracts according to this Agreement, the description
provided by the Bank shall not be binding on neither party. And if there are any
additions, deletions or changes made to the description, the Bank shall keep the
Customer informed.

(3)    Advices: Though the Customer may ask for advices on the transactions from
the Bank, the advices shall only be used for the Customer’s reference. All
transactions shall be conducted in the sole judgment of the Customer.  The Bank
shall not be responsible for any gains or losses from the transactions. The
Customer also undertakes that it will not recover any losses from the Bank in
respect of any of the Bank's advices on the transactions under any
circumstances. The Bank has the absolute right to refuse to provide any advices
depending on the circumstances.








(4)   Offer or Instruction: The Customer must issue a transaction offer or
instruction to the Bank for individual transactions. For the purpose of this
Agreement, the Customer hereby requests and authorizes the Bank to accept the
offer or instruction given by the Customer verbally or in writing or by any
other means approved by the Bank (collectively “Instructions").  These
Instructions may be withdrawn before the Bank completes the transaction. The
Bank shall act in accordance with the instructions of the Customer whether they
are given verbally, in writing or otherwise. Each person listed in the "Power of
Attorney for Authorized Transaction Personnel" made under this Agreement shall
be the person authorized by the Customer to act on his/her behalf to give
instructions to the Bank. Unless and until the Bank actually receives any
written notice of withdrawal or amendment of the “Power of Attorney for
Authorized Transaction Personnel”,  the Bank should follow the instructions of
the original “authorized transaction personnel". The Customer expressly agrees
that, the fact whether the instructions made by the authorized personnel who are
listed in the “Power of Attorney for Authorized Transaction Personnel” are
indeed the very ones executed shall rely on the records preserved by the Bank
for verification. The Bank shall not be responsible for any losses suffered by
the Customer (including any errors or omissions during the delivery of any
instructions), except for those caused by the intentional or gross negligence of
the Bank. And the Customer agrees to make up for any loss, damages, or expenses
incurred or committed by the Bank due to such errors or required actions taken
by the Bank. Notwithstanding the above provisions, the Bank may refuse any
instructions at its discretion.

(5)    When the Bank accepts a transaction offer or instruction from the
Customer, the corresponding individual transaction contract is established
immediately and shall be binding on both parties. The Bank shall confirm it with
the Customer in accordance with the provisions of Article 3.

(6)    Transaction documents: According to the regulations of the Bank,
individual transaction contracts can be established verbally or in writing.

(7)    Verbally and in writing: “Verbally” means the instructions are delivered
personally or through a phone call by the person authorized by the Customer; and
the Customer agrees that the Bank may record and archive the conversation
between the two parties to serve as evidence. “In writing” means that the
instructions are delivered through an original (including electronic files) file
or a facsimile copy or a file transmitted in a way approved by the Bank, and the
Customer agrees that such a facsimile copy or a file transmitted in other ways
shall have the same force as the original one, and that the Bank may act on such
files for instructions, and the Customer shall raise no objection to this, and
shall send the original files to the Bank for filing within ten days after the
fax or transmission. If the Bank believes that the text or data in the facsimile
copy is ambiguous or doubtful, it shall confirm with the Customer and the copy
shall be seen as valid only after it has been confirmed. "Other means approved
by the Bank" means electronic transaction or other agreed transaction methods
that have been approved by the Bank.

3.    Confirmation

(1)    Confirmation by telephone: The Bank may confirm the essential conditions
of the transaction with the authorized confirmation personnel designated by the
Customer via a telephone on the completion date of the transaction. If the Bank
has not confirmed via telephone, the validity of the transaction shall not be
affected.

(2)    Written confirmation: Except for Spot transactions, the Bank shall send a
Confirmation Letter to the Customer within five Business Days from the day after
the day of completion of the transaction. Once the Customer confirmed the
transaction, it shall stamp on the Confirmation Letter the confirmation seal as
shown in the letter of authorization, and shall send it back to the Bank. If the
Customer has any doubts about the matters contained in the Confirmation Letter,
it shall raise an objection immediately to the Bank by phone. The Bank shall
verify the debatable transaction conditions raised by the Customer. When a
verbal or written transaction differs from the information contained in the
Confirmation Letter, the verbal or written transaction shall prevail. If the
Customer has not filed an objection within three Business Days after the
Confirmation Letter was delivered (or seen as delivered) in the manner indicated
in this Agreement, it is






regarded that the Customer has accepted and agreed to the content of the
Confirmation Letter, and the Customer shall raise no objection. After receiving
an objection notice from the Customer,  the Bank will verify the objection filed
by the Customer and make a decision. The decision made by the Bank shall prevail
unless it is obviously erroneous. If the Bank has verified that the Confirmation
Letter was incorrect, the Confirmation Letter shall be resent. If the Customer
has completed delivery or settlement before sending back the Confirmation
Letter, it shall be deemed that the transaction has been confirmed, but the
Customer is still obliged to send the Confirmation Letter back. If the Bank
finds that the Confirmation Letter sent to the Customer is incorrect or
different from the content of the verbal transaction, the Bank has the right to
resend the Confirmation Letter to the Customer.

(3)    Electronic transmission system confirmation (including but not limited to
the corporate financial network system of the Bank):  The Bank may send an
electronic Transaction Confirmation in place of a written Transaction
Confirmation. The Customer agrees and is aware of that:

A.     Although not expressly indicated in the electronic Transaction
Confirmation, the electronic Transaction Confirmation shall form the
Confirmation Letter referred to in this Agreement.

B.     The electronic Transaction Confirmation shall form or be appended as part
of this Agreement. Except as otherwise agreed in the contents of the electronic
Transaction Confirmation, the provisions under this Agreement and all types of
contracts executed through electronic transmission system shall apply to the
electronic Transaction Confirmation.

C.     In case the Customer intends to confirm transactions with the corporate
financial network service system, he shall apply to the Bank for the use of the
corporate financial network service, and confirm every derivative transaction
with the Bank through the corporate financial network service system
(hereinafter referred to as the System) as agreed in the Application for
Corporate Financial Service System of Taishin International Commercial Bank.
Additionally the Customer shall set authorized confirmation personnel and user
code, password on the system by himself; the same action shall be performed if
any change occurs; the authorized confirmation personnel is set and managed by
the Customer, and the Customer understands and promises that the authorized
transaction personnel and the authorized confirmation personnel of the same
transaction shall not be the same person, but the Bank is not responsible for
confirming the identity of the confirmation personnel and whether he is the same
person as the transaction person. All confirmations based on valid user code and
password are deemed as done by the authorized confirmation personnel, and are
binding on the Customer.

D.    After the Customer and the Bank perform the Financial Transactions
referred to in this Agreement,  the Bank shall transmit Transaction Confirmation
of the transactions made by the Customer to the System, and shall notify the
Customer of the transaction messages to be confirmed by email. The confirmation
personnel authorized by the Customer shall confirm the messages on the System
immediately. If the Customer has doubts on the items contained in the electronic
Transaction Confirmation, he should immediately click "incorrect transaction
content, reject" and select the objected items to inform the Bank.  The Bank
shall verify the debatable transaction conditions raised by the Customer. If
more than two authorized confirmation person deal with the same Transaction
Confirmation at the same time, the first confirmation or rejection message sent
to the system shall prevail. For the time being, others cannot confirm or reject
this transaction. Verbal transactions shall prevail when there are differences
between verbal transactions and items contained in the electronic Transaction
Confirmation. If the Customer does not raise an objection within three Business
Days after the electronic Transaction Confirmation is sent by the Bank, it shall
be considered that the Customer accepts and agrees with no objections that the
items contained in the electronic Transaction Confirmation are correct. After
receiving objection notices from the Customer,  the Bank will verify the
corresponding content of the objection raised by the Customer and make
decisions. The decisions made by the Bank shall prevail unless it is obviously
erroneous. If the Bank verified that there are mistakes in the electronic
Transaction Confirmation, the






electronic Transaction Confirmation shall be re-transmitted and the Customer
shall be notified by e-mail. The Customer shall reconfirm it immediately. If the
Customer has completed delivery or settlement before confirming the electronic
Transaction Confirmation, the Customer shall be deemed to confirm the
transaction message, but he is still obliged to confirm the electronic
Transaction Confirmation. If the Bank finds that the electronic Transaction
Confirmation transmitted to the Customer is incorrect or different from the
content of the verbal transaction, the Bank has the right to re-transmit the
electronic Transaction Confirmation to the Customer.

E.     In case the Customer intends to confirm the transaction with other
electronic transmission systems that have been approved by the Bank and opened
to the public, the Customer shall sign relevant covenant separately with the
Bank.

(4)    Application of Confirmation Definition and Interpretation

A.    Unless otherwise stipulated in the content of the Transaction
Confirmation, the relevant definitions and terms (including the subsequent
supplements and amendments) of the ISDA 1998 FX and Currency Option Definitions
(including the subsequent amendments) published by the International Swaps and
Derivatives Association, Inc., the Emerging Markets Traders Association, and the
Foreign Exchange Committee are applicable to Transaction Confirmation of foreign
exchange transactions and Currency Option transactions; the relevant definitions
and terms (including the subsequent supplements and amendments) of the 2006 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc. are applicable to Transaction Confirmation of other Financial Transactions.

B.     In case of any inconsistency between the applicable definition file
agreed in the preceding paragraph and the Transaction Confirmation, the
Transaction Confirmation shall prevail for relevant transactions.

4.    Settlement and Delivery

When an individual transaction is completed, the following transaction methods
apply unless otherwise specified in the confirmation of individual transaction:

(1)   "Close Position": The Customer has the right to close out part or all of
the original transaction with a reversing transaction.

(2)   "Close Position Settlement": Profit and loss arising from closing a
position are paid by the losing party to the counter party. The Customer agrees
that the profit and loss of the close position shall be calculated by the Bank.
If only a part of the transaction is closed out, the part of the transaction
which is not closed out shall continue to be valid and shall be binding on both
the Customer and the Bank.

(3)   "Delivery": For payables of individual transaction contract, the Customer
shall deliver the funds that are immediately available and conform to the agreed
Currency to the Bank on the appointed date. After delivery, the Customer has the
right to receive money earned in the transaction from the Bank.

(4)   "Net Delivery": The payables of multiple transactions with the same
payment Currency and expires at the same Business Day shall be paid as an offset
amount of money paid by the Customer to the Bank (expressed as positive numbers)
or paid by the Bank to the Customer (expressed as negative numbers).

5.    Payment and Delay of Premium

(1)    Payment: Unless otherwise agreed in writing agreement, the Buyer shall
pay the Premium within two










Business Days after the parties agree to the transaction of the Option. The
Premium shall not be refunded once it is paid.

(2)    Delay: If the Seller of the Option does not receive the Premium before
the Premium payment date (inclusive), he may choose to:

A.    Accept delayed payment of the Premium.

B.    Write a summon exhortation to the Buyer. If the Seller does not receive
the Premium within two Business Days after the summon exhortation letter arrives
(or is deemed to be arrived) to the Buyer, the Option transaction will be
invalidated or deemed to be a breach of contract, and the Seller will have the
right to deal with the Option directly.

(3)  For all costs, interest, losses or damages of the Seller caused by the
Buyer due to the delayed payment of the Premium, the Buyer shall be liable for
compensation.

6.    Deposit

(1)    Deposit: According to the transaction contract agreed between the Bank
and the Customer, the Customer must provide a deposit or other guaranty approved
by the Bank in accordance with the Bank's request, pledge it to the Bank as a
guarantee, and the Customer shall also agree to provide what the Bank requested,
whether it is inapplicable in original agreement or it is not agreed but later
considered as applicable. The type, amount, value of pledged object and the
payment (delivery) due date, etc. shall be specified and determined by the Bank.
The Customer shall, in accordance with the Bank's reasonable requirements, sign
the relevant documents and take necessary measures to ensure the Bank's rights
and interests of the deposit and other guaranty relevant to this term. The
Customer understands and agrees that the Bank has the right to notify the
Customer at any time to change the application of the deposit and its scope.

(2)    Deposit type: The Customer shall divide the deposit respectively claimed
by the Financial Transaction individual limits approved by the Bank (including
but not limited to hedging and non-hedging limits) and the transaction contract
agreed between the Bank and the Customer (including but not limited to hedging
and non-hedging Financial Transactions) into "initial deposit" and "loss
deposit". The Customer shall claim before the commencement of transaction or
before the establishment of transaction contract; the Customer’s transaction
contract shall be valuated on the valuation date set by other special covenants
in the following chapter two article three. If the valuated loss reaches the
"loss limits" set by the covenants according to the market price calculated by
the Bank, the Customer shall claim the "loss deposit" for the portion that
exceeds the loss limits.

(3)   Deposit delay: If the Bank does not receive a "initial deposit" that shall
be provided by the Customer according to individual limits before the
commencement of transaction, the Bank has the right not to accept any
transaction instruction from the Customer; if the Bank does not receive the
"initial deposit" claimed by individual transaction contract as scheduled, the
Bank has the right not to establish a transaction contract related to the
"initial deposit" with the Customer;  if the Bank does not receive the "loss
deposit" as scheduled, the Bank has the right to settle all positions of the
Customer immediately (without issuing any additional notice), and the Customer
shall also agree to be liable for compensation of any costs and losses incurred
by the processing of positions. The above fees and losses shall be calculated by
the Bank. The Customer shall not raise objections.

7.    Authorize Deductions

For all kinds of payments (including but not limited to delivery payments, fees,
or losses, etc.) incurred by various transactions according to this Agreement
and related terms, the Customer agrees and authorizes the Bank to






deduct payment from one of the Customer's deposit accounts in the Bank on the
payment date, and this Agreement is used as a proof of authorization. When
different currencies conversion is involved, the exchange rate is determined by
the Bank based on the fair market price principle.

8.    Events of Default

(1)    Events of default: Any of the following events that occurs shall all be
called "Event of Default":

A.    The Customer fails to pay any agreed payment as scheduled or provide the
deposit (or other agreed collaterals) as scheduled under this Agreement and/or
individual transaction contracts, or fails to pay the payment agreed with the
Bank or its related enterprises as scheduled, while failing to correct and
compensate after receiving the notice of default issued by the Bank;

B.    The Customer violates other obligations of this Agreement and/or
individual transaction contracts, and fails to correct or propose remedies
approved by the Bank after receiving the notice of default issued by the Bank;

C.    The statement of facts, declaration or commitment made, or the accounts or
other materials submitted by the Customer in relation to this Agreement and/or
individual transaction contracts are in violation of good faith such as being
false, concealed or misleading, or any circumstance occurs where the Customer
has violated this Agreement or the commitment;

D.    The Customer has applied for settlement or adjudication of bankruptcy on
its own or by another person under the Bankruptcy law, or has applied for
corporation reorganization, dissolution, liquidation, or deregistration on its
own or by another person under the corporation law, the Customer has been
informed by the clearing house of transaction refusal (regardless of whether the
transaction relation has been resumed or not), or its stock is delisted/off the
counter or a relevant exchange has shut down its transactions and business or
has required its debt settled;

E.    The collaterals provided by the Customer for the Bank are impounded, or
the business or assets of the Customer are subject to enforcement,
sequestration, provisional injunction, detention or takeover;

F.     The Customer fails to pay the total amount as scheduled in the contracts
established with others, or, the monetary liability of the Customer (whether as
the principal debtor or guarantor) is in a condition where accelerated maturity
of the terms has occurred or has been granted, and the accumulative amount has
reached 3% of the equity of the Customer’s shareholders (the shareholders’
equity shall be based on the latest financial statement, and if the Customer is
a listed company/OTC company, the financial statement must be certified by a
qualified accountant);

G.    Under objective circumstances where major adverse changes occur in
management, operation, or financial conditions of the Customer,  the Bank
believes that the Customer will not be able to perform the obligations of this
Agreement based on reasonable judgment;

H.    If the Customer is a trust company who, on behalf of its raised
funds/private fund, jointly signs this Agreement with the custodian bank, the
trust company or the custodian bank violates the provisions of the fund trust
indenture, or an event of default or a termination event indicated in the
Agreement occurs;

I.      The Customer is notified as a warning account by the judicial authority
or other competent authorities or identified as a suspected illegal or unusual
dealer by other governing authorities or the Bank, or the Customer (including
persons in charge, major shareholders, directors,






persons with control and actual beneficiaries) is involved with targets of
sanctions identified or investigated by domestic and foreign governments or
international anti-money laundering organizations, terrorists or terrorist
groups, or high-risk targets identified the Bank.

(2)    Consequences of Default: In case of any event of default, the Customer
shall not be entitled to carry on any further transaction with the Bank.  The
Bank shall have the rights (but with no obligation) to do any of the following
at any time:

A.    Issue a notice of premature termination of this Agreement and/or
individual transaction contracts to the Customer;

B.    Cancel the transaction instructions of the Customer;

C.    Specify the Termination Date of each relevant transaction (hereinafter
referred to as "Termination Date"), and calculate the premature termination
amount payable on the Termination Date (hereinafter referred to as "premature
termination amount"). The premature termination amount equals to the sum of (1)
(A) the Termination Currency Equivalent of the settlement amount (whether
positive or negative) determined by the Bank for each terminated transaction and
(B) the Termination Currency Equivalent of any other payments by the Customer to
the Bank under this Agreement, minus (2) the Termination Currency Equivalent of
any other payments to the Customer by the Bank under this Agreement. If the
premature termination amount is a positive number, the Customer shall pay the
Bank; if it is a negative number, the Bank shall pay the Customer;

D.    Dispose the deposit or collaterals at will, and offset all payments that
the Customer is willing to pay the Bank with the proceeds;

E.     Request the Customer for compensation stipulated in Item (4) of this
article;

F.     Include and treat the money as temporary bank collection according to
Item (5) of this article.

G.    Transfer the rights and interests of the Customer to a third party at
will;

H.    The Customer is aware of that the Customer shall not claim rights only for
the parts that are in favor of the Customer and that it's not an obligation of
the Bank to enforce the above rights in a time or manner favorable to the
Customer.

(3)    Deferred interests and liquidated damages: If the Customer fails to pay
any payment agreed in this Agreement or individual transaction contracts, the
Customer must pay deferred interests for such payments at any time at the
request of the Bank, with the interest rate being an annual rate of 2% on the
costs of the Bank's collection of such payments (determined at the Bank's sole
discretion), in a calculation period from the Maturity Date until the day the
Customer pays off. And if the Customer has any delay in payment, liquidated
damages within less than six months of the overdue time shall be paid at 10% of
the above interest rate, liquidated damages that's delayed more than six months
after the due time shall be paid at 20% of the above interest rate.

(4)    Compensation: If the Customer fails to perform the obligations of this
Agreement and/or any transaction contracts or other related transactions due to
events of default, the Customer shall be liable for the compensation of any
expenditures, damages, expenses and losses incurred by the Bank. In addition to
the above provisions on liability for compensation, the Customer shall also
compensate for any of the following (including but not limited to): costs,
expenses or other charges paid or payable by the Bank as a result of the
Customer's failure to receive or pay in accordance with the provisions of a
transaction, or the losses (including losses in benefits), fines or other
expenses that may have






occurred as a result of the Bank's use of its own funds or funds obtained from a
third party to pay or offset the payments due or to be due for this Agreement
and/or individual transaction contracts or any transactions.

(5)   Temporary bank collection: The Bank shall have the rights to include and
treat the payables to the Customer, deposits, and proceeds from the sale of the
collaterals as temporary collection, and until the Customer's debt to the Bank
reaches its Maturity Date pursuant to individual transaction contracts, the Bank
may reserve all rights to the Customer. Such temporary receipts shall be offset
at will when the above debt reaches its Maturity Date. If the Customer does not
have any debt to the Bank till the Maturity Date of such transaction contracts,
the temporary receipts mentioned above shall be immediately returned to the
Customer without interests.

9.    Termination Events

(1)    Termination events: Any of the following events that occurs shall be seen
as a "termination event":

A.    Unlawfulness: means the violation of any laws, regulations, or provisions
or directives of the governing authorities due to the changes in laws and
decrees after the signing of this Agreement or the establishment of individual
transaction contracts.

B.     Force majeure: means that either party of this Agreement cannot fulfill
the obligations under this Agreement or individual transaction contracts because
of force majeure factors such as natural disasters, strikes, riots, and wars.

C.    Merger: means the fact that the Customer's ability to perform this
Agreement or any transaction is adversely affected by an acquisition or a
merger, etc.

(2)    Consequences of termination events

A.    Unlawfulness: both parties may terminate related transactions immediately
and the losses incurred shall be borne by both themselves. Except as stipulated
in the second paragraph below, the Customer must not whereby claim any rights or
make any claims to the Bank.

B.     Force majeure: (i) The party that has encountered force majeure (i.e. the
affected party) must notify the other party of any event of force majeure. (ii)
The obligations that the affected party must fulfill may be extended until the
end of the force majeure event. (iii) If a force majeure event lasts for more
than seven Business Days, either party has the right to terminate this Agreement
or individual transactions being affected

C.    Merger: The Bank may immediately close all transactions and the losses
incurred shall be borne by both parties themselves. Except as stipulated in the
second paragraph below, the Customer must not whereby claim any rights or make
any claims to the Bank.

When a relevant transaction is terminated by either party in accordance with the
above provisions, a Termination Date shall be specified and the amount of
premature termination amount payable on the Termination Date shall be calculated
by a calculating agency. If the premature termination amount is a










positive number, the Customer shall pay the Bank; if it is a negative number,
the Bank shall pay the Customer.

10.  Right of set-off, Liens, Account Mortgage

(1)    Right of set-off: If the Customer fails to pay the payment as scheduled
under this Agreement or other contracts between the two parties, the Customer
agrees that the Bank shall be entitled (but not obligated) to the maximum extent
permitted by law (and not limited to its existing rights under this Agreement
and other contracts) to offset the payables of the Customer mentioned above with
a. various deposits or other funds deposited by the Customer in the head office
and branches of the Bank and b. Any payables or liabilities that the Bank shall
pay to the Customer (regardless of whether both of which are incurred as a
result of this Agreement or other contracts, and regardless of the Currency and
the size or Maturity Date of the money).The Customer unconditionally and
irrevocably agrees that the Bank may exercise the right of set-off in this
article without a prior notice to the Customer, and that the right of set-off
shall take effect as from the account deduction. However, provided that there is
a prohibition against the set-off by law, or that the Customer has stated that
those may not be offset, or that it is on the basis of voluntary service or a
payment made by a third party to the Customer through the Bank for transaction
relations, the right of set-off shall not be exercised.

(2)    Liens: The Customer acknowledges that the Bank has a lien on the assets
(including but not limited to stocks, bonds, funds, etc.) of the Customer that
are held by the Bank, so that they may be used for the purpose of offsetting the
debts owed by the Customer to the Bank.

(3)    Account mortgage: The Customer shall mortgages all rights of all the
accounts that are opened by the Bank to the Bank as a collateral of the
Customer's debts to the Bank.

11. Costs and Expenses

(1)    Costs and Expenses: The Customer agrees to pay off the costs and expenses
incurred by the Bank in executing or maintaining this Agreement and the
individual transactions, including the costs for exercising the collaterals and
recovering the debts from the Customer.

(2)    Currency and Amount: The Customer must pay in the Currency and amount
agreed upon in this Agreement or on individual transactions. No amount may be
deducted in the name of costs, taxes or any reason. If the Customer pays in a
Currency other than the agreed Currency,  the Bank may convert the Currency paid
by the Customer into the agreed Currency with an exchange rate that shall be
determined by the Bank on the principle of fair market price. If there is any
difference after the conversion, the Customer must make up the difference.
Otherwise the Bank may refuse to accept










a payment made by the Customer in other currencies depending on the
circumstances, and the Customer may not object to this.

12.  Premature Termination of the Individual Transaction Contracts

Except as agreed by the Bank or otherwise agreed in the individual transaction
contracts, the individual transaction contracts made by the Customer pursuant to
this Agreement shall not be terminated in advance before the agreed Maturity
Date. If the Bank agrees to terminate a contract in advance, the costs, losses
or service charges incurred by the Bank shall be borne by the Customer, and the
costs or losses shall include the costs incurred by the Bank in writing off the
hedge part of the commodity. The Customer may get a return rate lower than the
preset rate of the commodity, or even a negative return rate.

13.  Statement of Facts, Declaration and Commitment of the Customer

(1)    The Customer must legally signed this Agreement and the individual
transaction contracts and other related documents;

(2)    The Customer has taken necessary actions and has the proper permission to
sign and perform this Agreement and the individual transaction contracts;

(3)    The Customer has the ability to assess and analyze by himself/herself (or
through independent professional advices), and to understand and accept the
terms, conditions and risks of this Agreement and the individual transaction
contracts; and the Customer also has the ability to bear the financial risks and
other risks arising from the signing of this Agreement and the individual
transaction contracts;

(4)    This Agreement and the individual transaction contracts shall form a
lawful and effective debt of the Customer, and the terms of these contracts
shall all be  effective in execution;

(5)    The performance and completion of this Agreement and the individual
transaction contracts by the Customer does not violate any law or regulations or
form a default event for other contracts;

(6)    Each transaction made by the Customer must meet the requirements of the
competent authorities. If it is a publicly-established company in the Republic
of China, the Customer must provide with the "Asset Acquisition or Disposal
Procedures" or "Financial Derivative Transaction Procedures" or other similar
regulations passed by the Board of Directors and Shareholder Meeting
(hereinafter referred to as "Procedures"), and declare that the procedures are
true and correct and continues to be valid, and that if the procedures are
revised later, the Customer shall immediately notify the Bank and provide the
revised procedures to the Bank within 3 days after the notification. Before
receiving another notice of the revised procedures, the Bank may believe that
the original procedures of the Customer are of the latest version, and the
contents shall be indeed true and correct and shall continue to be valid.

(7)   The transaction and confirmation personnel indicated in the "Power of
Attorney for Authorized Transaction Personnel and Authorized Confirmation
Personnel (confirmation seals and signatures)" (Or similar documents)
(hereinafter referred to as "Power of Attorney") by the Customer to the Bank,
shall be authorized legally to act on behalf of the Customer in the scope of the
authorization to conduct transactions or confirmations associated with the
derivatives, and such transaction personnel must also be accordance with the
authorized transaction personnel or hierarchy appointed by the Customer's
procedures and internal regulations. Provided that the procedures or other
internal regulations otherwise require that such transaction personnel must
obtain an internal approval or authorization from the Customer, in addition to
the power of attorney that may serve as a general approval or authorization, the
transaction personnel, prior to the transaction, have also proven orally, in
writing or other ways, that they have obtained the internal approval or
authorization required by the procedures prior to the transaction, the Bank may
also rely on those such






transaction personnel who have obtained an internal approval or authorization
from the Customer. In addition, the Customer does not have any other
authorization restrictions on the transaction personnel that are indicated in
the power of attorney provided to the Bank, except for that the Customer has
specified a restriction on the authorized transaction personnel in the
procedures or in the power of attorney.

(8)   The Customer shall faithfully follow all rules of the procedures, articles
of incorporation, or other internal regulations (including but not limited to
transaction types, limits, etc.), and shall conduct various financial
derivatives with the Bank in accordance with these rules. Even if the Customer
violates these rules, the validity of the transaction between the Customer and
the Bank shall not be affected. The Customer shall also control the amount of
the individual or all transactions and the maximum loss limit, and the Bank has
no obligation of notifying the Customer about this.

(9)    All information submitted by the Customer to the Bank must be true,
correct, valid and complete;

(10)  For individual transactions, the Bank is not a trustee or financial
advisor (or other similar legal relationship) of the Customer;

(11)  Before signing this Agreement, the Customer confirms that he/she has fully
understood and accepted the financial derivatives description and risk
disclosure statement and notice provided by the Bank. And the Customer promises
to read the contents of the risk disclosure terms indicated in the product
descriptions before conducting any transaction or instruction;

(12)  Other declarations: the Customer makes the following declarations to the
Bank when entering into this Agreement and each time when making a transaction;

A.     No trust relationship. Concerning the negotiation, signing and
confirmation of this Agreement and each transaction; (1) the Bank does not
(directly or indirectly) provide any guarantees, promises or declarations in
terms of the expected successes, profitability, profits, performances,
achievements, benefits, results, or interests (economic interests, legal
interests, regulatory interests, tax interests, financial interests, accounting
interests, or other interests) of this Agreement and any transactions; (2) the
Customer can understand and have assessed (solely or by consulting an
independent professional adviser) the terms and conditions as well as economic
risks or other kinds of risks of this Agreement, and will assess the terms and
conditions as well as economic risks or other kinds of risks of each individual
transaction, and is able and willing to bear these risks; (3) the Customer has
made or will make an investment, hedge, and transaction decision based on its
sole judgment, independent adviser’s suggestions, and information that he deems
necessary or appropriate (including decisions about suitability and
appropriateness of a transaction based on the Customer’s conditions), rather
than any suggestions, opinions, recommendations, ideas or instructions provided
by the Bank.

B.     Suitability.  The Customer is solely responsible for (i) assessing and
understanding the terms and conditions as well as economic risks or other kinds
of risks of each transaction and this Agreement; (ii) determining (X)the
suitability and appropriateness of the transaction and this Agreement based on
the Customer’s conditions; (y) to a necessary or appropriate extent, consulting
its legal adviser, tax adviser, business consultant, investment advisor,
financial or accounting advisor, or get other information and analysis, and (z)
deciding whether to accept the interest exchange rate, price, quantity and other
conditions and indexes quotations (if these quotations exist) provided by the
Bank for each transaction based on considerations about relevant factors
(including interest exchange rate, price, quantity and other conditions
available from related markets).

C.     Purposes of transactions.  This Agreement is signed and each individual
transaction is and will be executed (as the case may be) only for the purposes
of managing borrowings or investments, hedging for underlying assets or
liabilities for the Customer, or other purposes related to the Customer’s
businesses.








D.    Corporate principles. The Customer declares and guarantees that there are
no existing or to-be-adopted corporate principles, decisions or internal rules
that will affect the validity and enforceability of this Agreement and/or any
existing or future transactions, and obligations caused by signing this
Agreement and execution of the master contract or any transactions will not
contradict or breach any existing corporate principles, decisions or internal
rules. This Agreement and all related transactions shall comply with any
applicable laws, rules and regulations and any relevant policies of governing
authorities that may affect the Customer’s internal policies and procedures. The
Customer also agrees to conduct Financial Transactions in connection with this
Agreement with the Bank according to applicable laws, rules and regulations, and
declare or disclose the transactions according to applicable laws, rules and
regulations and generally accepted accounting principles after completion of the
transactions.

14.   Calculation Entity

This Agreement and all individual transaction contracts consider the Bank as the
Calculation Entity. The Calculation Entity shall perform duties in good faith
and according to reasonable business practices, and it is not deemed as an agent
or counselor for anyone during the performance of the duties under this
Agreement and individual transaction contracts. If the Calculation Entity’s
decisions or determinations have no deliberate or gross faults, they shall have
absolute binding force on the Customer.

15.   Telephone recording

The Customer agrees and acknowledges that all telephone conversations between
the Customer and the Bank’s personnel that are related to the Customer’s
individual transactions as well as any verbal notices will be electronically
recorded by the central recording system (whether there is an automated verbal
warning device or not). The Customer agrees that such records are used as either
party’s evidences for disputes or litigations between the Customer and the Bank.

16.   Notices

(1)    According to Chapter I Article 8, Clause (1) under this Agreement,
notices should be delivered verbally or in writing. If a notice is delivered
verbally, a written version of it may also be delivered later, however, the
validity of the verbal notice will not be affected without such a written
version.

(2)    Unless otherwise agreed, any notices delivered in accordance with this
Agreement and individual transaction contracts should be in written form. And
the notice should be sent to the other party in the following manners: notices
delivered by registered mail are deemed to be received two days after mailing
with postage paid; notices delivered personally by a delegate are deemed to be
received at the time the delegate arrives and delivers the notice; notices
delivered by fax are deemed to be received after the notice is sent out and a
confirmation is received from the recipient or a telephone confirmation is made;
notices delivered by electronic messages or emails are deemed to be received on
the same day the message or email is received. The address or contact
information of the Customer and the Bank are subject to the address, fax number
and email box listed in this Agreement or finally informed according to this
Agreement and its schedules.

(3)    If the address or contact information of the Customer is changed, the
Customer shall inform the Bank of such changes in writing or by means specified
later in this clause. If the Customer failed to inform the Bank in a timely
manner, the Bank may notify the Customer of relevant documents (including but
not limited to the Confirmation Letter) using the address or contact information
as described in this Agreement










 

or the latest known address or contact information. And the notice is deemed to
be received as agreed in this article. Unless otherwise agreed according to
market practices, one of Authorized Confirmation Personnel specified by the
Customer shall notify the Bank of changes to the Confirmation Letter as well as
the entity to receive, delivery address of or related information about the
market price assessment in writing.

(4)    The current address of the Bank for receiving notices is 13th Floor, No.
118, 4 sect of Ren Ai Road, Taipei (Taishin International Bank Financial
Transaction department). If the address is changed, the Customer will be
notified of this in writing.

17.  Assignment

The rights and obligations arising from this Agreement and individual
transaction contracts shall not be assigned to others by the Customer without
written consent of the Bank. If the Bank has to make such assignments of
interest because of business combination or other similar activities or events,
the Bank should notify the Customer of such assignments in writing, and the
notice shall be binding on the Customer.

18.  Non-Waiver of Rights

No delay or omission (including delay, not exercising any rights, fault
tolerance or other reasons) by the Bank or any of its personnel, assignees or
representatives in exercising any rights under this Agreement shall operate as a
waiver of these rights by the Bank or exempt the Customer from related
obligations.

19.  Termination

(1)    If there is an “Event of Default” as described in Chapter 1 Article 8 or
“Termination Event” as described in Article 9 under this Agreement, this
Agreement may be terminated according to these provisions.

(2)    Unless otherwise agreed in this Agreement, either party may terminate
this Agreement immediately after notifying the other party in writing at any
time.

(3)    The termination of this Agreement (for any reason or in any way) shall
not affect the validity of individual transactions executed by either party
before the termination of this Agreement, and shall not exempt any party from
its obligations that are not fulfilled under this Agreement and in connection
with individual transactions, and shall not affect the validity of the
guarantees and commitments provided by the Customer.

20.  Information of the Customer

(1)    The Customer hereby agrees that, for the purpose specified within the
operations scope of the business approved by the competent authorities, the Bank
(including the head office and its branches) has the right to collect, process,
use and/or internationally transmit the Customer's personal information,
including but not limited to the basic information (including name, date of
birth, ID card number, telephone, residential address, and others), billing
information, credit information, investment information, insurance information,
and etc., and/or use such information for credit checking, or provide it to the
outsourcing company (organization) appointed by the Bank to undertake the
related work on its behalf, or the third party (including but not limited to the
organization that is entrusted to do the marketing research) that has commission
of authority, cooperation or other relationships with the Bank, or the related
financial institutions that have the business connections with the Bank, Joint
Credit Information Center, and Financial Information Service Co., Ltd., or the
financial administrative authorities and judiciary authorities that have






jurisdiction over the Bank, or other agencies, institutions or individuals that
such information shall be disclosed to in accordance with the relevant
provisions of law, or the foreign government agencies that have signed a treaty
or an agreement with the government of the Republic of China, and other
institutions designated by the competent authorities, to the extent permitted by
applicable law. The name of the outsourcing company (organization) or the third
party that has commission of authority, cooperation or other relationships with
the Bank will be disclosed regularly on the official website of the Bank for
consulting. The personal information, in principle, may only be collected by the
Bank during the preceding stage of the contract negotiation for the various
financial product services between the Customer and the Bank, during the course
of the contract, and within the agreed period by the Customer; and such
information will be processed and used in form of soft copy or paper copy behind
the border of the Republic of China; only if the Bank need to provide the
overseas financial services for the Customer in the future, such information may
be processed and used overseas.

The consulting request from the Customer for looking up, making a copy of,
making a supplement to or correcting their personal information, or the request
for having the information collection, process or usage stopped or deleted can
be handled by the Bank's customer service desk, individual branches and original
sales unit to which the Customer belongs or the Customer’s personal financial
specialist. The Customer also acknowledges that when the Bank need to collect,
process or use their personal information for the above reasons, the Customer
can be free to choose whether to provide their personal information. However,
the Bank may not be able to provide the full financial services as required for
execution of the relevant business if the Customer chooses not to provide such
information or if the information provided is incomplete.

(2)   The Customer agrees and declares that the Customer shall inform the person
authorized based on this Agreement who has the right to make the
transactions  and such person who has the right to confirm the transactions, as
well as the person designated to receive the documents or notifications under
this Agreement (hereinafter collectively referred to as "the
authorized/designated person") that the Bank may collect, process, use and/or
internationally transmit the personal information of the authorized/designated
person for the transactions made under this Agreement. The Customer shall be
responsible for any request made to the Bank by the authorized/designated person
in terms of the collection, process, usage and/or international transmission of
their personal information.

(3)   The Customer acknowledges that the Bank and other subsidiaries of the
financial holding co., ltd. to which the Bank belongs may file, use, disclose,
transfer or interactively use the Customer information for cross-selling
according to the regulations such as [Financial Holding Company Act], [Financial
Holding Company and Subsidiaries of Financial Holding Company Cross-selling
Regulations], and [Agreement on Interactive Usage of the Customer Information]
(if any) signed separately by the Customer. The Customer shall inform the Bank
by visiting or via written notification at any time to request to change the
usage scope of their information or stop the filing and usage of their
information for cross-selling, and the Bank will remove the Customer from the
cross-selling list immediately after the acceptance. For details of the
confidentiality measures for the customer information, please refer to [The
Confidentiality Measures of Taishin Financial Holdings and Its Various
Subsidiaries for Customer] and the latest [The Confidentiality Measures of
Taishin Financial Holdings and Its Various Subsidiaries for Customer
Information] disclosed on the website of Taishin Financial Holdings and its
various subsidiaries.

(4)   The Customer agrees that for the purpose of the creditor's right transfer,
the Bank may provide the relevant information of the Customer to the creditor's
right transferee and the person who is in charge of the price identification
check for the creditor's right for filing and using, only if the Bank shall urge
these persons to carry out the duty of confidentiality according to the relevant
regulations.








(5)   The Foreign Account Tax Compliance Act

A.    According to the Foreign Account Tax Compliance Act, the Bank must
collect, process, use and/or internationally transmit the personal information
of the Customer, including but not limited to name, date of birth, nationality,
ID card number, passport number, the tax status and taxpayer registration number
in U.S., contact information, financial situation, social activities and so on.
The Customer hereby is informed and agrees to be cooperative for that the Bank
shall follow the necessary measures, including the nationality and tax status
information investigation against the Customer and the Beneficiary, as required
by the domestic and foreign tax acts (including but not limited to the Foreign
Account Tax Compliance Act and relevant laws of the Republic of China), treaties
or international agreements, to disclose the tax status information and account
information to the domestic and foreign government agencies (including the
government of the Republic of China and Federal government of the United States)
and the person who handles the tax withholding in accordance with the domestic
and foreign tax acts. And the Bank shall handle the tax settlement for the
Customer or terminate the transactions between the Customer and the Bank when
the investigation result shows that the relationship between the Customer and
the Bank is in accordance with the specific conditions specified in the domestic
and foreign tax acts, treaties or international agreements (including but not
limited to the situations, such as the Customer or the Beneficiary failed to
provide the information or forms required by the aforementioned investigations
honestly, or the Customer or the Beneficiary did not agree the Bank to make the
aforementioned disclosure to the government of the Republic of China and Federal
government of the United States).

B.    The descriptions based on the Foreign Account Tax Compliance Act for the
relevant nouns mentioned in the preceding articles are as follows. In the event
that there is any inconsistency between the descriptions and the contents in the
Foreign Account Tax Compliance Act, the authoritative interpretations in the
Foreign Account Tax Compliance Act shall prevail:

i.      The Foreign Account Tax Compliance Act: Refers to the U.S Foreign
Account Tax Compliance Act, also known as 26 USC§1471 - §1474, or Internal
Revenue Code Chapter 4, which includes the relevant administrative orders
(including but not limited to 26 CFR Parts 1 and 301), instructions, tax forms
and others issued by Internal Revenue Service.

ii.     Treaties or International Agreements: Including but not limited to the
intergovernmental agreement related to the execution of the Foreign Account Tax
Compliance Act signed between the government of the Republic of China and the
government of the United States or between the respective representatives or
representative agencies of both governments.

iii.    Beneficiary: Including but not limited to the account holder that the
Customer has the funds automatically or regularly transferred to; if the
Customer is a legal entity of a non-natural person, the beneficiary is the
person who has direct or indirect equity interest, partnership interest,
investment interest, and trust interest against the Customer, and other persons
who do not hold the account directly but actually have the account-related
interest based on the Foreign Account Tax Compliance Act.

iv.    Nationality and Tax Status Information: Including but not limited to the
nationality, dual nationality or permanent residence identification: Taxpayer
Identification Number, Global Intermediary Identification Number; the official
documents or other alternative documents issued by the U.S. Federal Government
Internal Revenue Service, such as the United States tax Form W-8 BEN, Form
W-8BEN-E, Form W-9, etc., and other account-related information that must be
taken for investigation or obtained by the financial institutions in accordance
with the Foreign Account Tax Compliance Act.








(6)    U.S. Person Identification: The Customer hereby declares that if the
Customer is an U.S. Person or non-U.S. Person but an Affiliate Conduit or
non-U.S. Person but an person under the U.S. Person Guarantee defined in the
[Interpretive Guidance and Policy Statement Regarding Compliance with Certain
Swap Regulations] issued by the Commodity Futures Trading Commission (CFTC) on
July 26th, 2013, when engaging in the Financial Transactions with the Bank, the
Customer shall standardize the central settlement, central execution of the
transactions, immediate transaction reporting, huge transactions reporting, the
reporting to the swap transaction information store institutions and the
transaction information maintenance in accordance with the Commodity Exchange
Act, which is specified in the Chapter seven of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.

(7)    Money Laundering Prevention: The Customer agrees that the Bank (including
the head office and its branches) may collect, process, use or internationally
transmit the personal information of the Customer and the information related to
all their business transactions for money laundering prevention, combating the
terrorism funding activities, crime prevention, anti-terrorism, as well as
within the specific purpose scopes set out by the related anti-terrorism
legislation (including but not limited to the situations such as the Customer or
their Financial Transactions or payments are investigated or their transaction
payments/documents are seized by a foreign bank in accordance with the related
money-laundering prevention or combating the terrorism funding activities, crime
prevention and anti-terrorism legislation in its own country).If the information
provided by the Customer includes the personal information of a third party
(including but not limited to the company executives or ultimate beneficiaries),
the Customer shall inform the third party and have them agree to the foregoing.

21.  Outsourcing Terms

The Customer agrees that the Bank's accounts collection and payment activities,
computer processing activities or other accompanying activities related to this
Agreement (including but not limited to data input, processing and input of the
information systems, development, monitoring and maintenance of the information
systems, and the logistics work for processing the business-related information,
customer information inputting, form printing, packaging, delivery and mailing,
collection of creditor's rights receivable, internal auditing, data storage for
forms and vouchers, electronic channel service and other outsourced businesses
approved by the competent authority, etc.) can be handled by a appropriate third
party, which is entrusted by the Bank when the Bank deems it necessary, in
accordance with the related laws. The name of that outsourcing company
(organization) that has commission of authority, cooperation or other
relationships with the Bank will be disclosed by the Bank on its website in
accordance with related laws.

22.  Entire Agreement

(1)    Unless otherwise agreed by both parties, all provisions of this Agreement
and its annexes shall be the entire agreement between both parties in terms of
this Agreement, and shall supersede all the written agreements (including the
principal contract for the Structured Product related transactions, general
agreement for Forward exchange transactions, etc.) or verbal agreements and
arrangements previously made between the Customer and the Bank, and except for
the terms stated in this Agreement, both parties do not agree to other terms or
obligations.

(2)    This Agreement shall remain in force and effect until it is terminated by
either party in accordance with the provisions of this Agreement, and the
obligations and responsibilities of both parties subject to this Agreement will
continue to be valid after the individual transaction contracts termination.








(3)    If the Customer has other general agreements (contracts) on Financial
Transactions with the Bank's overseas branches, the Financial Transactions
between the Customer and these overseas branches will be conducted under such
agreements (contracts).

(4)    If the Customer signs the ISDA contract (including the ISDA Master
Agreement and its Schedule) with the Bank after signing this Agreement,  this
Agreement will not be valid from the effective date of the ISDA contract.
However, if the Customer does not check the box [Chapter II Article 1 regarding
special provisions of Currency Option transaction does not apply] and/or
[Chapter II Article 2 regarding special provisions of Structured Product
transaction does not apply] in the Chapter II Article 3 "Other special
provisions" of this Agreement, the Chapter II Article 1 regarding special
provisions of Currency Option transaction and/or Chapter II Article 2 regarding
special provisions of Structured Product transaction shall continue to be valid,
and form part of the ISDA contract (within the scopes to which the unchecked
articles does not apply).

23.  Amendment of Agreement

The Bank may make amendments to the contents of this Agreement at any time and
notify the Customer in writing. If the Customer fails to raise an objection to
the Bank within seven Business Days after receiving the notice of amendments,
the Customer will be deemed to have accepted the amendments; if the Customer
raises an objection to the Bank after the above-mentioned seven Business Days,
the objection shall be deemed invalid, and the Bank has the right not to accept
it.

24.  Applicable Law and Competent Court

(1)   The rights and obligations under this Agreement and all transactions
directly or indirectly made for this Agreement or based on this Agreement are
subject to the laws and orders of the Republic of China.

(2)   The Customer agrees to irrevocably accept the Taiwan Taipei District Court
as the competent court of first instance between the Customer and the Bank, and
agrees to waive the right to raise an objection for it for the reasons such as
the inconvenience of the place. If the Customer is a company established outside
Taiwan or does not have a residential address in Taiwan, they shall be agreed
that the Bank and the competent court may send the relevant legal documents
(including any pleadings, notifications, notice of entry of judgment or other
notices) to the address of the Customer’s process agent in Taiwan by mail. The
name and residential address of the process agent are detailed in "Other special
provisions" in Chapter II Article 3.

25.  Limitation of Liability

(1)   The Customer agrees that the Bank shall not be liable for any loss caused
by the exercise of the Bank's rights under this Agreement, or caused by the
Bank's act or omission in good faith in accordance with this Agreement or
individual transaction contracts.

(2)   The Customer agrees that transactions are made at its sole discretion
based on this Agreement and individual transaction contracts, and are not
dependent on any promises, commitments, views or opinions from the Bank or the
Bank's staff, agents or representatives. The Customer shall remain solely
responsible for all these transactions.

(3)   When the Bank conducts any transaction with a branch outside of the
Republic of China (hereinafter referred to as "Overseas Branch"), the Bank's
performance shall be subject to the laws, orders, rules and similar government
actions in the jurisdiction where the overseas branch is located.

26.  Taxes








Taxes resulting from this Agreement or individual transaction contracts, unless
otherwise stipulated in this Agreement or individual transaction contracts
(including confirmation), shall be undertaken respectively by both parties in
accordance with relevant laws; and unless otherwise agreed in written consent by
the Bank, the Customer shall not, for any reason, require the Bank to undertake
the taxes that the Customer must bear.

27.  Headline

The headline used in this Agreement is for convenience of reference and shall
not affect the exact content and its interpretation in this Agreement.

28.  The Number of Contracts

This Agreement is in duplicate. The original one is kept by the Bank, while the
copy (including the "Taishin Financial Holdings and Its Various Subsidiaries
Confidentiality Measures for Customer Information") is kept by the Customer.

29.  Dispute Settlement

The Customer can contact the original branch, original sales unit that undertake
the transactions or call customer complaint processing line: (02)2700-3I66
(business hours: 09:00 a.m. - 17:30 p.m. from Monday to Friday).

 

Chapter II Special Agreed Terms

1.    Currency Option Agreement

(1)    Exercise of Option

A.     Notice for Exercise

i.      Notice for the exercise of the American Option, unless otherwise agreed
in written agreement, shall be made by the Buyer during the business hours on
any Business Day, from the date of the Option transaction agreed by both parties
to the due date that is deemed as the day when the Seller receives the notice,
and the Option agreement shall be fulfilled on the Settlement Day.

ii.     Notice for the exercise of the European Option, unless otherwise agreed
in written agreement, only shall be made by the Buyer on the Due Day, and the
European Option agreement shall be exercised during the agreed time period on
the agreed Due Day and shall be fulfilled on the Settlement Day.

iii.    Notice for the exercise of the Bermudian Option, unless otherwise agreed
in written agreement, shall be made by the Buyer during the business hours on
any Due Day for exercise agreed by both parties, and the Option agreement shall
be fulfilled on the Settlement Day.

iv.    The notice for the Option exercise: Oral or written notice; if the notice
takes the oral form, a written notice needs to be supplemented after two
Business Days, and if a written notice is not supplemented later, the validity
of the oral notice will not be affected.










B.      Automatic Avoidance

Unless eligible for the automatic exercise of the Option, if the Seller does not
receive the Buyer's notice for the exercise of the Option as of the due date,
the Option shall not be exercised and shall automatically become invalid.

C.      Automatic Exercise

If the Option has an intrinsic value on the Due Day and the Seller has not
received the notice for the exercise, the Option shall be deemed to have been
exercised before the due date, but this restriction shall not apply in the event
that the confirmation stipulates otherwise that [automatic exercise is not
applicable] or the Buyer has the contrary instructions in advance.

(2)    Settlement

A.    When the Buyer exercises the Call Option, the Seller shall sell the
specified Currency amount of the Option to the Buyer on the Settlement Day while
the Buyer shall pay the Seller the other Currency amount of the Option. When the
Buyer exercises the Put Option, the Seller shall pay the Buyer the other
Currency amount of the Option on the Settlement Day while the Buyer shall sell
the specified Currency amount of the Option to the Seller.

B.    When the Buyer exercises the Option, the actual settlement (i.e. total
settlement) shall be made in principle. However, the settlement for the Currency
Option of the NTD rate against the U. S. dollar shall adopt a non-actual
settlement (i.e. net settlement) method.

C.     Regardless of whether the actual settlement is raised by the Option Buyer
or Seller, the payment instruction shall be delivered to the other party on the
Due Day. The payment instruction shall be delivered in writing, and the payment
shall be settled on the Settlement Day.

D.    When the settlement for the Currency Option of the NTD rate against the U.
S. dollar are made on the Due Day, the two parties will take the NTD rate
against the U. S. dollar at 11:00 a.m. on the Due Day as the fixing rate. If the
net settlement is adopted, only the difference will be settled on the Settlement
Day.

E.     When the settlement for the Currency Option of the non-NTD rate against
the U. S. dollar are made on the Due Day, the exercise time is subject to 2:00
p.m. of Taipei time, and the Customer can square the Spot foreign exchange
transactions bought/sold by the Bank for the settlement position before 3:30
p.m. of Taipei time on the Due Day, and make the actual settlement on the
Settlement Day. Since the Spot transaction and the Option agreement have the
same Settlement Day, the difference can also be used as the net settlement. If
the Customer has informed the Bank to make the net settlement but has not
squared the Spot foreign exchange bought/sold by the Bank for the settlement
position before the above-mentioned time, the Bank has the right to calculate
the amount of the difference according to the market price at 3:30 p.m. of
Taipei time on the Due Day.

(3)    Others

A.    If the Customer is required to provide the deposits to the Bank in
accordance with the individual transaction contract, the Bank will not be
required to pay the Option Premium to the Customer until all the performance
guarantees related to the Customer's Put Option are received.

B.    In the event of any breach of contract by the Customer,  the Bank may, in
addition to the relevant provisions of Chapter I of this Agreement, decide to
cease its obligation under the unexpired or






expired but unsettled Option payment in accordance with its own choice without
paying any liquidated damages.

2.    Structured Product transaction

(1)    Definition

A     Structured Product:  Refers to the Structured Product transaction that
combines fixed income products with financial derivatives (such as Options). It
may link a large number of subjects, including transactional contracts derived
from interest rate, exchange rate, stock price, index, commodity, credit event
or other interests and their combinations. Structured Product is not a general
traditional savings account, but an investment. Its profit and loss are
influenced by many factors, such as the price of the target asset, the
volatility of the index or the performance, or the occurrence of the agreed
credit event. In the situation where certain conditions are met, the profit of
Structured Product may be higher than that of the common simple deposit rate;
otherwise, it may reduce and erode the investment principal. The Bank does not
promise to return all investment principal when the agreement is terminated
before maturity, and capital preservation at maturity is depending on the
condition set up. Each transaction that agreed by the Customer according to this
Agreement takes the Transaction Confirmation as the voucher. Structured Product
is not protected by deposit insurance.

B      Investment Principal: Refers to the investment amount of individual
transaction contracts signed by the Customer.

C      Profit: Refers to the profit gained from individual transactions agreed
by the Customer.  Unless otherwise agreed in individual product
specification/product development specification/Transaction Confirmation,  the
Bank does not guarantee the return rate at maturity; the profit is calculated in
accordance with the profit calculation method at maturity stated in individual
product specification/product development specification/Transaction
Confirmation.

D      Linked subjects: Refers to linked subjects indicated in individual
product specification/product development specification/Transaction
Confirmation. With respect to exchange rate linked Structured Product
transaction, the Currency of investment principal is regarded as base Currency
and the other Currency of linked subjects as counter Currency.

E      Collection period: Refers to the collection period required to reach
predetermined collection amount for specified products. The Bank is entitled to
change the collection period.

F      Predetermined collection amount: Refers to the minimum total amount that
the Bank is required to collect at the end of the collection period. The Bank is
entitled to change the predetermined collection amount.

G      Base period: Refers to the base or the number of days in a year (such as,
365 days for pounds, 360 days for US dollars) that Currency for investment uses
to calculate interest and profit based on international conventions

H     Trade date, effective date, profit distribution date, predetermined
Maturity Date: Refers to the trade date, effective date, profit distribution
date, predetermined Maturity Date indicated in individual product
specification/product development specification/Transaction Confirmation.

(2)    Payment and authorized deduction of investment amount

Customer, who intends to be a trader for Structured Products, shall open a
deposit account in the Bank (if not opened already, and if the Customer is a
member of fund subordinated to securities investment






trust limited liability company, he/she shall instruct and entrust the account
to the custodial bank for fund contract) . The Customer shall deposit full
amount in investment Currency as indicated for transactions agreed at the same
time. Aforementioned procedures for account opening and agreed issues shall be
conducted according to the covenant related to deposit business signed by the
Customer as well as relevant regulations of the Bank.

The Customer shall pay the same amount of cash as investment principal that can
be put to use at any time to the Bank at the effective date of individual
transaction contracts (if the Customer is a member of fund subordinated to
securities investment trust limited liability company, he/she shall instruct the
custodial bank for fund to carry out the procedure. The Customer hereby
authorizes the Bank to directly withdraw the same amount of money as that of
instructed transactions by the Customer from any deposit account as Structured
Product money that the Customer agrees to or instructs to agree to when the
predetermined amount is successfully collected for "Structured Product"
participated by the Customer (collection type) or at the confirmed effective
date of instructed "Structured Product" (custom made type), and then deposit it
to Structured Product account of the Customer according to Chapter I Article 7
of this Agreement (the account number shall be provided by the Bank and written
on the Transaction Confirmation).The Customer agrees to cooperate on deduction
business and deposits full amount of money for instructed transactions in the
deposit Currency in any deposit account on the Business Day before the effective
date. In the event of the Customer's inability to deposit or make up for the
required payment (i.e. investment principal) on the Business Day before the
effective date of individual transaction contracts leading to the Bank's
inability to deduct money according to the preceding regulation, and in the
event of inability to pay the same amount of cash as investment principal that
can be put to use at any time in other ways, the Bank is entitled not to
complete transactions based on conditions of the Structured Product. In
addition, the Customer shall compensate the Bank for damages, losses and costs
(including costs used to write off hedge part before the effective date by the
Bank according to transaction instructions of the Customer) arisen from
aforementioned problem.

 

(3)    Special terms and conditions during collection period

In the event of collection period for Structured Product transactions between
the Bank and the Customer,  the Bank does not guarantee that predetermined
collection amount will be reached for the product that the Customer intends to
make during collection period. If actually collected amount does not reach the
predetermined collection amount for the product specified by the Customer during
collection period and the Bank does not change predetermined collection amount,
then it shall be deemed that the collection amount is not reached. Actions shall
be taken according to the following regulations in case of unreached collection
amount:

A     The Bank shall notify the Customer by phone, fax or written notice of the
situation as soon as possible, and the Bank shall not be held accountable for
the Customer in case of unreached collection amount.

B      The Customer agrees that related transaction instructions automatically
become invalid, and demand/comprehensive deposit interest of the Customer during
collection period shall be handled in accordance with relevant regulations of
the Bank.

(4)    Taxes

A.    Various taxes that the Customer shall pay for individual transactions
shall be paid in accordance with regulations in product description/product
establishment notice/Transaction Confirmation of individual transactions, unless
otherwise stipulated.








B.     For constructional product transactions (Structured Product transactions
as one of constructional product transactions) engaged by individuals or
profit-making enterprises with the Bank, the withholdings shall be calculated as
follow: upon completion of transactions (referring to contract premature
termination or settlement at maturity), the revenues during contract period
minus costs and necessary expenses are deemed as the taxable income, which shall
be withheld by the applicable withholding rate for the investor(i.e. the
taxpayer): (i) The income of individuals who engaged in constructional product
transactions shall be withheld pursuant to the law. For individuals living in
the Republic of China, the applicable withholding rate shall be 10%. For other
individuals, the withholding rate shall be 15%. The income of individuals after
being withheld in accordance with regulations shall not be included in total
comprehensive income; (ii) The income of profit-making enterprises who engaged
in constructional product transactions shall be withheld pursuant to the law.
For enterprises with a fixed place of business within the Republic of China, the
applicable withholding rate shall be 10%. For other enterprises, the withholding
rate shall be 15%.The income of profit-making enterprises after being withheld
in accordance with regulations shall be included in the declaration of income
tax of that year, and the withholdings can be applied for deduction from payable
taxes. (iii) The Bank shall withhold taxes beforehand in accordance with tax law
and relevant regulations. If the final income of the products gained by the
Customer is zero or the income is not enough for deduction, the Bank will
withhold taxes from the maturity amount which shall be returned to the Customer.

C     Taxes arisen from individual transactions, except aforementioned income
tax, shall be paid by both parties respectively pursuant to relevant decrees,
and the Customer shall not request the Bank, on any ground, to bear the taxes
which shall be paid by the Customer.

D     In case of any newly added or changed taxation decrees, relevant
regulations and interpretations from competent authorities, the Bank may
directly deal with relevant tax issues for the Customer in accordance with these
decrees, including but not limited to, withholding taxes from maturity amount
which shall be returned to the Customer, providing detailed transaction
information on the completed part of individual product transaction and other
relevant information to related competent authorities or its specified
organizations.

(5)    Income distribution/Payment of maturity amount

A.    On the "income distribution date", "predetermined Maturity Date" or
"premature Termination Date" (if there are clauses for premature termination of
transactions and the Bank has prematurely terminated transactions according to
those clauses) indicated on product description/Transaction Confirmation of
individual products, the Bank shall deposit income (if any) of transactions and
maturity amount to any deposit account the Customer opened at the Bank or an
account separately specified by the Customer, or convert the amount into
negotiable securities or other assets by methods agreed by the Customer and the
Bank (if the Customer is a member of fund subordinated to securities investment
trust limited liability company, then it shall be paid or delivered to the
fund's custodial bank by methods agreed in individual Transaction
Confirmation).When it comes to the conversion of different currencies, the
exchange rate shall be determined by the Bank pursuant to fair market value
principle.

B.     In case of the Customer terminating individual transaction contracts
before maturity according to the following regulations of termination before
maturity, the Bank shall deposit the amount (after deducting related expenses
indicated in the following termination before maturity clauses and product
description of the transaction) of termination before maturity






of the transaction to any deposit account the Customer opened at the Bank or an
account separately specified by the Customer within three Business Days after
termination before Maturity Date or on another agreed Maturity Date.

(6)    Termination before maturity/Premature termination

A.    For individual transaction contracts that no prohibition of termination
before maturity is agreed, the Customer may apply to the Bank for terminating
these individual Structured Product transaction contracts (termination before
maturity only applies to a whole transaction, not a part of it) before maturity
by verbal, written or other methods agreed by the Bank after the lock-up period
(if any) of the transaction contracts and within the period specified by the
Bank.  The Bank is the only party entitled to approve the termination or not,
the Customer shall not raise any objections. The Bank is also entitled (but not
obligated) to prematurely terminate Structured Product transaction contracts
that are not yet due at that time under the following conditions: any default
events or termination events indicated in Chapter I, General Terms and
Conditions, Article 8 or Article 9 of this Agreement caused by the Customer;
premature termination events agreed in Transaction Confirmation of individual
Structured Products; individual Structured Products are under the circumstances
of compulsory execution, sequestration, provisional injunction or other property
preservation actions.

B.    Unless otherwise stipulated in Transaction Confirmation of individual
Structured Products, with regard to the amount for termination before
maturity/premature termination in the preceding article, the Bank shall
calculate net value of capital invested (service charges indicated in
Transaction Confirmation of individual Structured Products shall be deducted)
based on market value on Termination Date. The amount shall not apply to the
income of primary products, and the Bank does not guarantee 100% return of
investment principal. The Bank shall determine and calculate aforementioned
market value, which holds complete binding force on the Customer. In addition,
whether termination before maturity/premature termination is caused by the
Customer's personal factors or decrees and regulations, or change of decrees,
the Customer shall be liable for market losses arisen from termination before
maturity/premature termination as well as losses and related expenses of the
Bank.

(7)   Prohibition of pledge and assignment of rights and obligations

Individual Structured Product transaction contracts formulated in accordance
with this Agreement are assets linked to one or many subjects and have potential
market risks. The Customer shall not pledge for investment principal from the
Bank or establish pledge to anyone, nor assign rights or obligations under this
Agreement and individual Structured Product transaction contracts to any third
party other than the Bank. However, after being approved by the Bank and
relevant articles are written in product description or Transaction Confirmation
(if the Customer is a member of fund subordinated to securities investment trust
limited liability company, the products invested have a collection period, and
articles that pledge may apply to the products are explicitly stipulated in
product description provided by the Bank, then the prerequisite does not apply
to the Customer, either; the same rule also applies in the event of regulations
regarding prohibition or restriction of pledge pursuant to relevant decrees that
restrain the Customer), the Customer shall pledge rights of Structured Product
transactions to the Bank as collateral for its creditor's rights in accordance
with general credit granting procedures. Related regulations regarding the
pledge for the Bank's debt pursuant to general credit extension procedures are
separately stipulated.

3     Other special provisions (check the box)








☑   Chapter I Article 3 Item 3 Terms of electronic transmission system
confirmation does not apply.

❑  Chapter I Article 3 Item 3 Terms of electronic transmission system
confirmation applies. The Customer agrees to confirm each transaction contract
under this Agreement via electronic transmission system, and specifies following
email accounts to receive notification of relevant information. In case of
inconsistency between following email accounts and accounts of the Customer
recorded on the application of corporate financial services network at the Bank,
the following email accounts shall prevail to receive transaction information
under this Agreement.

 

 

 

 

 

 

 

 

 

❑   The "loss deposit" referred to in Chapter I Article 6 does not apply.

☑   The "loss deposit" referred to in Chapter I Article 6 applies.

The "loss limit" is ____________________ in ___________or equivalent amount in
other currencies.

The "loss limit" of hedge Financial Transaction is USD 300,000 or equivalent
amount in other currencies.

The "loss limit" of non-hedge Financial Transaction is ________________
in___________or equivalent amount in other currencies.

The Bank is entitled to adjust the amount of each "loss limit" mentioned above
or valuation date at any time, and shall notify the Customer via verbal/written
notice.

 

☑  The name and address of the process agent referred to in Chapter I Article 24
shall be:                   No.18, Gong 4th Rd., Linkou Dist., New Taipei City.

☑  Chapter II Article 1 Special provisions of Currency Option transaction does
not apply.

☑  Chapter II Article 2 Special provisions of Structured Product transaction
does not apply.

❑  Other provisions:

The Customer hereby declares that he/she has carefully read this Agreement and
terms and conditions listed in relevant documents, including but not limited to,
each provision (including special provisions for the Customer's information)
under "Other special provisions" in Article 3 of Chapter II and Description,
Risks Disclosure Statement and Advance Notice of Financial Derivatives (Appendix
1)____________(sign here), the Customer fully understands the content of this
Agreement and accepts its clauses, and that he/she confirms to have been fully
aware of risks arisen from engaging in derivatives transactions, agrees to
assume risks of related investment and be liable for losses resulted from
transactions. The Customer hereby declares that he/she has already acquired a
copy of this Agreement, including Description, Risks Disclosure Statement and
Advance Notice of Financial Derivatives.

Kind Regards,

Taishin International Bank

 

 








 

 

The Customer:

The Representative:

Address:

 

 

 

 

If the Customer is a trust company on behalf of its raised funds/private
placements, and signs this Agreement jointly with the custodian bank, then this
Agreement (appendix included) constitutes an agreement between securities
investment trust fund (unified number:               ) and the Bank on financial
derivatives transactions.

 

 

 

 

Date:  July 23, 2019

 

 

This column is used for review by Taishin International Bank

 

Supervisor

Transactor

Guaranty verification/verification seal

 

 

 

 

 










Appendix 1

Description, Risks Disclosure Statement and Advance Notice of Financial
Derivatives

(Taishin International Bank hereby requests the Customer to carefully read this
description, risks disclosure statement and advance notice)

"Financial Transaction" or "transaction" defined in this Agreement refers to
Financial Transactions made from time to time between the Bank and the Customer,
including but not limited to Spot or Forward transactions of Currency,  Currency
exchange, Currency Options, Forward Rate Agreement,  Interest Rate Swap,  Cross
Currency Swap, asset swap, Structured Products, Credit Derivatives,  Equity
Derivatives,  Commodity Derivatives, and all other financial derivative
transaction contracts, with individual transaction types as follows. See product
description or Transaction Confirmation of individual transactions for other
matters not covered. Following gains and losses situational analysis for
Financial Transactions (results of gains and losses situational analysis does
not guarantee future performance) assumes that:

a.    The Customer has not requested premature termination or change of
conditions since the trade date, and

b.    There are no credit risks at the Bank during product investment period.

1.    Forward

Transactions that specify a future Business Day as the Settlement Day on the
trade date, which deal with substantive settlement or balance settlement at a
specific price and specified amount.

Example 1: The Customer buys in (or sells out) agreed notional amount at an
agreed price on Forward Settlement Day.

Settlement situation:

The Customer buys in (or sells out) agreed notional amount in {Currency 1}, and
sells out (or buys in) agreed notional amount in [Currency 2] on Forward
Settlement Day

Gains and losses analysis: [relatively poor]

In the event of Spot rate less (or greater) than Forward rate on product
Settlement Day, then absolute value of the "notional amount x (Spot rate -
Forward rate)" valued in [Currency 2] is Customer's potential settlement losses
from the transaction. If currencies exchange is required for contract
transactions calculated, then the result might be subject to exchange rate
fluctuation, which will result in further gains or losses.

Gains and losses analysis: [relatively good]

In the event of Spot rate greater (or less) than Forward rate on product
Settlement Day, then absolute value of the result of "notional amount x (Spot
rate - Forward rate)" valued in [Currency 2] is Customer's potential settlement
gains from the transaction. If currencies exchange is required for contract
transactions calculated, then the result might be subject to exchange rate
fluctuation, which will result in further gains or losses.

Example 2:  The Customer conducts a non-deliverable Forward transaction that
buys (or sells) an agreed notional amount on the Forward settlement date

Settlement situation:








The Customer receives or pays "(fixing (or Forward) rate - Forward (or fixing)
rate) x agreed notional amount/fixing rate" in [Currency 1] based on the fixing
rate on the Forward settlement date

Gains and losses analysis:  [relatively poor]

Assuming that the fixing rate on the product Fixing Date is less (greater) than
the Forward rate, the absolute value of the result of "notional amount x (fixing
rate - Forward rate)/fixing rate" valued in [Currency 1] shall be the settlement
losses of the Customer from the transaction.

Gains and losses analysis:  [relatively good]

Assuming that the fixing rate on the product Fixing Date is greater (less) than
the Forward rate, the absolute value of the result of "notional amount x (fixing
rate - Forward rate)/fixing rate" valued in [Currency 1] shall be the settlement
gains of the Customer from the transaction.

Potential losses and the greatest possible risks for the Customer are (Maximum
potential losses):

If the market price on the settlement date is not in favor of the Customer's
settlement, the Customer may suffer a settlement loss at the end of the period
with an amount that has no upper limit.

2.    Currency Swap

Transactions that buy (or sell) a specified amount of foreign exchange in the
Spot market, and at the same time sell (or buy) equivalent amount of foreign
exchanges in the Forward market.

Example: A transaction that buys (sells) and sells (buys) the same amount of a
Currency at the same time, but on different settlement dates. The Customer
conducts a transaction that buys/sells (or sells/buys) an agreed notional amount
in [Currency 1] in exchange for [Currency 2] in the Spot market and the Forward
market at the same time

Settlement situation:

The Customer buys (or sells) an agreed notional amount in [Currency 1], and
sells (or buys) the amount of "agreed notional amount x exchange rate at the
beginning of the period" in [Currency 2].on the Spot settlement date

Gains and losses analysis: [relatively poor]

The cost of the Customer's debit and credit in [Currency 1] and [Currency 2] is
the Forward rate point of the swap rates at the end and the beginning of the
period.

Without consideration of the swap rate at the beginning of the period, assuming
that the Spot rate on the final swap date is less (or greater) than the final
swap rate, the absolute value of the result of "notional amount x (Spot rate -
final swap rate)" valued in [Currency 2] shall be the Customer's losses of
market price from the transaction.

Gains and losses analysis: [relatively good]

The cost of the Customer's debit and credit in [Currency 1] and [Currency 2] is
the Forward rate point of the swap rates at the end and the beginning of the
period.

Without consideration of the swap rate at the beginning of the period, assuming
that the Spot rate on the final swap date is greater (or less) than the final
swap rate, the absolute value of the result of "notional amount x (Spot rate -
final swap rate)" valued in [Currency 2] shall be the Customer's gains of market
price from the transaction.

Potential losses and the greatest possible risks for the Customer are (Maximum
potential losses):








◎    The cost of the Customer's debit and credit in [Currency 1] and [Currency
2] is the Forward rate point of the swap rates at the end and the beginning of
the period. Without consideration of the swap rate at the beginning of the
period, if the market price on the final swap date is not in favor of the
Customer's settlement, the Customer may suffer a loss of market price at the end
of the period with an amount that has no upper limit.

3.   Interest Rate Swap

Transactions that use different interest rate indexes of a single Currency for
purpose of swap to exchange a specified amount of interest or interest
differential on a regular basis over a period of time. The types of Interest
Rate Swap may be fixed-for-floating Interest Rate Swap, fixed-for-fixed Interest
Rate Swap, and floating-for-floating Interest Rate Swap.

Example: The Customer conducts an Interest Rate Swap transaction in which the
Customer pays a fixed (or floating) interest rate of the notional amount, and
receives a floating (or fixed) interest rate on a regular basis over a certain
period of time

Settlement situation:

The Customer pays (or receives) "an agreed notional amount x fixed rate x number
of days based on the fixed interest rate", and receives (or pays) "the notional
amount x floating rate x number of days based on floating interest rate" on the
settlement date of each period; both parties swap the interest rate at regular
intervals during the agreed period

Gains and losses analysis: [relatively poor]

Assuming that the Customer regularly pays a fixed (or floating) interest rate
and regularly receives a floating (or fixed) interest rate from the first period
(inclusive) to the last period (inclusive) of the first year, if the paid
interest rate is greater than the received interest rate, then the analysis of
differential gains and losses of the transaction shall be the cumulative losses
(before tax) of the Customer in that year: (the paid interest rate - the
received interest rate)%.

Gains and losses analysis: [relatively good]

Assuming that the Customer regularly pays a fixed (or floating) interest rate
and regularly receives a floating (or fixed) interest rate from the first period
(inclusive) to the last period (inclusive) of the first year, if the received
interest rate is greater than the paid interest rate, then the analysis of
differential gains and losses of the transaction shall be the cumulative gains
(before tax) of the Customer in that year: (the received interest rate - the
paid interest rate)%.

Potential losses and the greatest possible risks for the Customer are (Maximum
potential losses):

If any paid interest rate of the Customer is greater than the received interest
rate during the period of the contract, the Customer may suffer a settlement
loss in that period with an amount that has no upper limit.

4.    Cross Currency Swap

Transactions that exchange a specified amount of principal and interest between
different currencies over a period of time, and may be an actual delivery or a
balance settlement.

Example: The Customer conducts a Cross Currency Swap transaction in which the
Customer buys/sells (or sells/buys) a specified amount of [Currency 1] in
exchange for [Currency 2] over a period of time

Settlement situation:








[Notional amount 1] is the agreed notional amount of [Currency 1]

[Notional amount 2] is the [Currency 2] notional amount of [notional amount 1] x
swap rate at the beginning of the period

[Notional amount 3] is the [Currency 2] notional amount of [notional amount 1] x
swap rate at the end of the period

The Customer buys (or sells) [notional amount 1] and sells (or buys) [notional
amount 2] on the Spot settlement date, and sells (or buys) [notional amount 1]
and buys (or sells) [notional amount 3] on the Forward settlement date;

And the Customer regularly pays (or receives) a [Currency 1] interest of
[notional amount 1] x [Currency 1] interest rate x number of days based on
[Currency 1] interest rate, and the Customer regularly receives (or pays) a
[Currency 2] interest of [notional amount 2] x [Currency 2] interest rate x
number of days based on [Currency 2] interest rate

Gains and losses analysis of Interest Rate Swap

From the first period (inclusive) to the last period (inclusive) of the first
year, the Customer regularly pays (or receives) [Currency 1] interest rate, and
regularly receives (or pays) [Currency 2] interest rate.

Principal swap gains and losses analysis 1:

The cost of the Customer's debit and credit in [Currency 1] and [Currency 2] is
the Interest Rate Swap.

Without consideration of the swap rate at the beginning of the period, assuming
that the Spot rate on the final swap date is less (or greater) than the final
swap rate, the absolute value of the result of "[notional amount 1] x (Spot rate
- final swap rate)" valued in [Currency 2] shall be the Customer's losses of
market price from the transaction.

Principal swap gains and losses analysis 2:

The cost of the Customer's debit and credit in [Currency 1] and [Currency 2] is
the Interest Rate Swap.

Without consideration of the swap rate at the beginning of the period, assuming
that the Spot rate on the final swap date is greater (or less) than the final
swap rate, the absolute value of the result of "[notional amount 1] x (Spot rate
- final swap rate)" valued in [Currency 2] shall be the Customer's gains of
market price from the transaction.

Potential losses and the greatest possible risks for the Customer are (Maximum
potential losses):

◎    Interest Rate Swap: If any paid interest rate of the Customer is greater
than the received interest rate during the period of the contract, the Customer
may suffer a settlement loss in that period with an amount that has no upper
limit.

◎    Principal swap: Without consideration of the swap rate at the beginning of
the period, if the Spot rate on the final swap date is not in favor of the
Customer's settlement, the Customer may suffer a loss of market price in that
period with an amount that has no upper limit.

5.    Commodity Swap

Transactions that use commodity price as the underlying subject of a swap to
exchange a specified quantity of fixed and floating prices on a regular basis
during the agreed period.








Example: The Customer conducts a swap transaction in which the Customer acts as
the payer of fixed (floating) prices and the payee of floating (fixed) prices

Settlement situation:

 

The Customer pays (or receives) "the specified quantity x fixed price", and
receives (or pays) "the specified quantity x floating price" on the settlement
date

Gains and losses analysis: [relatively poor]

Assuming that the fixed price is greater (or less) than the floating price, the
absolute value of the result of "the specified quantity x (fixed price -
floating price)" shall be the Customer's settlement losses from the transaction.

Gains and losses analysis: [relatively good]

Assuming that the fixed price is less (or greater) than the floating price, the
absolute value of the result of "the specified quantity x (fixed price -
floating price)" shall be the Customer's settlement gains from the transaction.

Potential losses and the greatest possible risks for the Customer are (Maximum
potential losses):

If the paid price of the Customer is greater than the received price during the
period of the contract, the Customer may suffer a settlement loss in that period
with an amount that has no upper limit.

6.    Option

The agreement that the Seller of the Option promises that the Buyer of the
Option has the right (but not the obligation) to buy/sell an underlying asset
from/to him when exercising the Option (including American, European, Bermuda,
etc.), and an actual delivery or a balance settlement may be made when the
agreement is performed.

(1)FX Call Option

Example: The Customer agrees to sell (or buy) a specified amount of [Currency 1]
Call Option in exchange for [Currency 2] Put Option on a specific date in the
future (European), and agrees that the price of buying and selling [Currency 1]
in exchange for [Currency 2] shall be the exercise rate

Settlement situation:

1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing rate on the agreed Fixing Date is less than the exercise rate,
the Option shall be invalid and there shall be no settlement between the Buyer
and the Seller;

3. If the fixing rate on the agreed Fixing Date is greater than or equal to the
exercise rate, the Customer shall have the obligation (or the right) to sell (or
buy) a specified amount of [Currency 1], and buy (or sell) [Currency 2] with an
amount of "the specified amount x exercise rate" on the settlement date.

(2) FX Put Option

Example: The Customer agrees to sell (or buy) a specified amount of [Currency 1]
Put Option in exchange for [Currency 2] Call Option on a specific date in the
future (European), and agrees that the price of buying










and selling [Currency 1] in exchange for [Currency 2] shall be the exercise rate

Settlement situation:

1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing rate on the agreed Fixing Date is greater than the exercise
rate, the Option shall be invalid and there shall be no settlement between the
Buyer and the Seller;

3. If the fixing rate on the agreed Fixing Date is less than or equal to the
exercise rate, the Customer shall have the obligation (or the right) to buy (or
sell) a specified amount of [Currency 1], and sell (or buy) [Currency 2] with an
amount of "the specified amount x exercise rate" on the settlement date.

(3) Cap

Example: The Customer agrees to sell (or buy) a specified amount of Cap on a
specific date in the future (European), and the agreed interest rate shall be
the exercise interest rate

Settlement situation:

1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing interest rate on the agreed Fixing Date is less than the
exercise interest rate, the Option shall be invalid and there shall be no
settlement between the Buyer and the Seller;

3. If the fixing interest rate on the agreed Fixing Date is greater than or
equal to the exercise interest rate, the Customer shall have the obligation (or
the right) to pay (or receive) "a specified amount x (fixing interest rate -
exercise interest rate)" on the settlement date.

(4) Floor

Example: The Customer agrees to sell (or buy) a specified amount of Floor on a
specific date in the future (European), and the agreed interest rate shall be
the exercise interest rate

Settlement situation:

1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing rate on the agreed Fixing Date is greater than the exercise
interest rate, the Option shall be invalid and there shall be no settlement
between the Buyer and the Seller;

3. If the fixing interest rate on the agreed Fixing Date is less than or equal
to the exercise interest rate, the Customer shall have the obligation (or the
right) to buy (or sell) "a specified amount x (exercise interest rate - fixing
interest rate)" on the settlement date.

(5) Equity Call or Commodity Call

Example: The Customer agrees to sell (or buy) specified shares of call on a
specific date in the future (European), and the agreed price shall be the Strike
Price

Settlement situation:










1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing price on the agreed Fixing Date is less than the Strike Price,
the Option shall be invalid and the Buyer and there shall be no settlement
between the Buyer and the Seller;

3. If the fixing price on the agreed Fixing Date is greater than or equal to the
Strike Price, the Customer shall have the obligation (or the right) to pay (or
receive) "specified shares x (fixing price - Strike Price)" on the settlement
date.

(6) Equity Put or Commodity Put

Example: The Customer agrees to sell (or buy) specified shares of put on a
specific date in the future (European), and the agreed price shall be the Strike
Price.

Settlement situation:

1. The Buyer pays the Premium to the Seller at the beginning of the period;

2. If the fixing price on the agreed Fixing Date is greater than the Strike
Price, the Option shall be invalid and the Buyer and there shall be no
settlement between the Buyer and the Seller;

3. If the fixing price on the agreed Fixing Date is greater than or equal to the
Strike Price, the Customer shall have the obligation (or the right) to pay (or
receive) "specified shares x (Strike Price - fixing price)" on the settlement
date

Maximum potential losses and the greatest possible risks for the Customer are
(Maximum potential losses):

© If this Agreement is terminated before maturity by the Customer, the commodity
shall be calculated based on the market price, and in addition to being unable
to settle on the basis of the settlement amount calculation, the Customer may
also suffer losses of premature termination and even bear an unlimited loss in
extreme cases.

All these derivatives above have their own corresponding commodity risk levels.
The evaluation principles of commodity attribute of derivatives include these
factors, such as fluctuation range, class of underlying assets, product days,
financial derivatives risk index, and commodity complexity. Comprehensively
evaluating and confirming the degree of commodity risk of these financial
derivatives, which is divided into 1-6 levels from low to high:

Definition of product risk level:

1.     The First Level is very conservative: the linked slight-volatility risk
market, the market value or the profit and loss of the transaction are rarely
influenced by the risk factors such as market changes and changes of policy and
rule of law.

 

2.     The Second Level is conservative: the linked low-volatility risk market,
the market value or the profit and loss of the transaction are rarely influenced
by the risk factors such as market changes and changes of policy and rule of
law.

3.     The Third Level is steady: the linked low-volatility to middle-volatility
risk market, the market value or the profit and loss of the transaction are
slightly influenced by the risk factors such as market changes and changes of
policy and rule of law.








4.     The Fourth Level is growth: the linked middle-volatility to
high-volatility risk market, the market value or the profit and loss of the
transaction are moderately influenced by the risk factors such as market changes
and changes of policy and rule of law.

5.     The Fifth Level is positive: the linked high-volatility risk market, the
market value or the profit and loss of the transaction are greatly influenced by
the risk factors such as market changes and changes of policy and rule of law,
and product structure may be diversified.

6.     The Sixth Level is very positive: the linked extremely high-volatility
risk market, the market value or the profit and loss of the transaction are
significantly influenced by the risk factors such as market changes and changes
of policy and rule of law, and product structure may be diversified or has a
leverage structure, and the commodity complexity is high.

The Customer should take the financial commodity risk into full consideration
and refer to the Bank’s financial commodity risk level if he deals with
financial derivatives not for the purpose of hedging. If the risk level exceeds
the risk rating made by the Bank, the Customer should assess the operation
situation and financial operating of the company prudently and understand the
relevant risk of financial commodity, and has consulted or consider there is no
need to consult expert advisors other than the Bank to fully understand before
makes a trade decision.

This risk discloses the risks of all exchange rates, interest rates, stock
prices, credits, indexes, futures, Options, structured commodities and all other
financial derivatives that can’t be disclosed in declaration and disclosure
statement. Because of these risks, the Customer must understand the nature of
the transactions that will be made and the risk levels that will be undertaken
before conducts a transaction. The Customer should also consider carefully in
terms of his operating experience, purposes, financial conditions and other
points, and have a clear understanding of the nature of the transaction and the
legal relationship of the relevant contracts signed, and the nature and level of
the risks that may arise after the transaction, to consider deliberately whether
such transactions are suitable for conducting.

General Risk (This risk potentially exists regardless of the type of the
Financial Transaction)

1.     Premature termination: If the Financial Transaction is not approved by
the Bank, the Customer may not, in principle, terminate it early before the
agreed Maturity Date. If the Bank agrees to terminate a contract in advance, the
costs, losses or service charges incurred should be borne by the Customer, and
the costs or losses include the costs incurred by writing off the hedge position
of the commodity. The Customer may get a lower commodity yield than its
pre-determined one, and even a negative yield.

2.     The intervention of the supervision organization: If the right of the
Bank to deal with the open position is deprived or restricted due to its
supervision organization or any other reasons, the Customer will be affected.
Under such circumstances, the Customer may be asked to reduce the uncovered
position with the Bank or unwind the position.

3.     Electronic trading: Undertake transactions on an electronic trading
system, which may be different from undertaking transactions on other electronic
trading systems. If the Customer undertakes transactions on an electronic
system, he will be exposed to risks associated with the system including the
failure of hardware and software. Failure of the system may result in the trade
demand of the Customer is not executed according to the instructions, or even
not executed at all.

4.     Non-agent transactions: The Customer and the Bank conduct a transaction
with each other all on their own behalf, and the Bank and the Customer are each
other’ s counterparty in terms of the transactions conducted.








5.     Market risk: The Customer may suffer a loss when the market quotation is
detrimental to the Customer’s position. If the market quotation changes
drastically, the loss of the Customer’s close position may exceed the originally
expected one. The Bank only conducts a transaction when the market price of the
stop-loss (limit) order or reservation order breaks through the specified price.
These reservation orders may result in a failure of making a deal exactly at the
price specified by the Customer due to the changes of the market quotation, and
further cause a large (small) loss (profit) than the originally expected one. In
extreme cases, domestic and foreign markets or institutions may stop trading so
that the position of the Customer can’t be closed out, thus may lead to a larger
(smaller) loss (profit).

6.     Credit risk: The Customer must bear the credit risk of the Bank. The
Customer must also bear the credit risk of the credit Reference Entity if the
transaction conducted by the Customer is a credit derivative.

7.     Tax risk: The product traded by the Customer may generate taxes. Also,
Tax Act or relevant specifications, interpretations of any responsible
institutions may generate risks such as adding or changing taxes.

8.     Risk of potential conflict of interest: The Bank will conduct a
transaction as a client or agent in the market where products are traded,
including but not limited to buying and selling products. This may affect the
price of the product at any point of time (whether it is a positive or negative
impact). In addition, the Bank is the clearing institution of the product, and
the interest of the Bank may conflict with the interest of the Customer within
the above range.

9.     The acquisition and extraction risk of the loss margin: If the contract
document signed by the Customer with the Bank has a loss margin or
Mark-to-Market Loss clause, when the market situation is detrimental to the
Customer and cause the mark-to-market loss to exceed the loss limit, the
Customer should provide the loss margin of the differential section between the
mark-to-market and the loss limit according to the notice of the Bank, to cover
all losses arising from the calculation of the transaction at the market price
during the remaining period of the transaction conducted by the Customer. The
mark-to-market profit or loss of the financial derivatives is affected by
factors such as the market price of the underlying asset.  When the market price
is detrimental to the transaction of the Customer, the mark-to-market loss of
the transaction is likely to be much larger than expected. When the adverse
situation of the market is aggravated and/or the remaining period of the
transaction conducted by the Customer is long, the loss margin mentioned above
that need to be provided may be very large or much greater than expected. The
Customer should cover the large amount of loss margin in a short time, but the
market value of the other financial assets of the Customer may slump at this
time. The ability of the Customer to cover the loss margin now may be far below
the time when the market condition is normal, and the liquidity risk of fund
procurement may be generated. The Customer understands that failure to fulfill
the requirement for providing the loss margin, the transaction will be handled
according to the contract documents or terminated early without the consent of
the Customer, and the relevant losses and expenses will be undertaken by the
Customer. The Customer may take tons of losses.

10.   Maximum risk exposure risk: The Customer should carefully assess in
advance the maximum amount of risk exposure (or calculate the maximum amount of
risk exposure generated by other undue contracts of the same type), and the
appropriate hedge position of the relevant Currency holdings or expected cash
outflows. If a financial derivative is not for hedging, its maximum possible
loss amount may be infinite, and if it is a structured commodity that has a
multiplier clause, the trade loss will enlarge due to the multiplier effect when
the the market price is not favorable to the Customer. For the financial
derivatives traded for the purpose of hedging, if the transaction amount is
larger than the real demand, the excess part will bear the risk of no coverage
by the substantial position.

 

11.   Terminating the transaction early: The Customer terminates the transaction
early before the contract expires, and if the market price is not conducive to
the transaction of the Customer, the Customer may bear






huge transaction losses. The derivatives with a long day will take higher risks.
And if the market price is not conducive to the transaction of the Customer, the
Customer will bear higher transaction losses of early termination.

12.   Derivative transactions may be related to, or based on, interest exchange
rates, currencies, securities, commodities and other underlying assets. Under
certain market conditions, the Customer may suffer relevant losses or gain
considerable interests; the result may be detrimental or beneficial to the
Customer and will lead to huge losses or high profits in terms of the highly
leveraged of the quota or the transaction. The Customer should bear the losses
caused by all risks (the amount may be fairly large). And the Bank is not
responsible for any risks arising from the quota or the transaction. Therefore,
the Customer should consider carefully his financial conditions, experience,
targets and other relevant conditions to determine whether these transactions
are suitable for conducting. The Customer must also make sure that he has been
fully aware of the nature of any quotas and transactions, the contractual
relationship that he will get into, and the nature and degree of the risk taken
by him. This instruction cannot disclose all the risks and other important
notices of the derivative transaction. The Bank recommends that the Customer
obtains independent legal and investment opinions before conducting any quotas
or transactions.

13.   The Customer may request the Bank to provide a description of the risks of
the transaction when the transactional contract is established, and start to
make a transaction request to the Bank in the way specified by the Bank after
the Customer agrees to understand the risks of the transaction. Once the
transaction is established, all profits and losses will be fully borne by the
Customer, and the investor cannot require the Bank to assume any
responsibilities for insufficient risk perception or other reasons.

Structured Product Risk

1.     Structured Product refers to the Structured Product transaction that
combines fixed income products with financial derivatives (most of which are
Options and swap contracts). It can link to a  wide range of underlying,
including transactional contracts derived from interest rate, exchange rate,
stock price, index, commodity, credit event or other interests and their
combinations. Structured Product is not a general savings, but an investment.
Its profit and loss are influenced by many factors, such as the market price of
the underlying asset, the condition of the product, the mechanism of exiting the
market early, or the occurrence of the agreed credit event. In the situation
where certain conditions are met, the profit of Structured Product may be higher
than that of the common simple deposit rate; otherwise, it may reduce and erode
the investment principal. The Bank doesn’t promise to return all investment
principal when the agreement is terminated before maturity, and modest capital
preservation at maturity is depending on the condition set up.

2.     “Principal protected Structured Product”  refers to the condition where
the Customer uses all or part of the fixed income generated by the original
capital of investment for paying or exchanging financial derivatives (Options
and swap contracts) when conducting a Structured Product transaction. If the
trend of the underlying asset or product condition of the financial derivatives
(Options and swap contracts) meets the expectation of the Customer, the
remuneration of the product condition can be obtained; on the contrary, if the
trend of the underlying asset or product condition of the financial derivatives
(Options and swap contracts) does not meet the expectation of the Customer, the
maximum probable loss is achieving nothing in the case where the Customer always
owns the product prior to the date due and the credit risk has not occurred in
the Bank.  “Non-principal protected Structured Product” refers to the condition
where the Customer uses all or part of the fixed income generated by the
original capital of investment or the principal for paying or exchanging
financial derivatives (Options and swap contracts) when conducting a Structured
Product transaction. If the trend of underlying asset or product condition of
the financial derivatives (Options and swap contracts) meets the expectation of
the Customer, the remuneration of the product condition can






be obtained; however, if the trend of underlying asset or product condition of
the financial derivatives (Options and swap contracts) does not meet the
expectation of the Customer, it is probably that the risk side of the financial
derivative (Options and swap contracts) transaction is executed, and the
Customer should transfer the matured principal to an agreed Currency or security
or other agreed assets, or draw the amount of money lower than the original
capital of investment (that is there is a loss of the original capital of
investment) according to the agreed conversion condition of the original capital
of investment and expired product condition.

3.     Structured Product transaction has the characteristics of the financial
derivative (Options and swap contracts) (such as exchange rate, interest rate,
commodity, credit, stock price or stock price index) transaction that engages in
single or multiple underlying assets, and involves many risks which will
probably be great. Therefore, the Customer should take account of his financial
situation and risk taking ability before conducting this transaction. The
following items should be paid attention to during the transaction:

(1)   The five main factors that affect the price of the financial derivatives
(Options and swap contracts) are as follows: the volatility of single or
multiple underlying assets, the market price or the Forward market price curve
of the underlying asset, the product condition, the expiration time of the
product, and the existence of the mechanism for the product to exit the market
early. The changes of the price of the financial derivatives are not necessarily
beneficial to the Customer when the changes of one or two above items are
beneficial to the Customer. The investor should comprehensively assess the
positive or negative effects caused by the various factors to make an
appropriate trade decision.

 

(2)    For financial derivatives (Options and swap contracts), it is necessary
to further assess their maximum possible loss according to the individual
product conditions when the market changes are detrimental to them. The probable
maximum loss may include the loss of the original capital of investment if
trading “non-principal protected Structured Product”.

(3)   When the position of the financial derivatives (Options and swap
contracts) is detrimental to the Customer, the Customer uses the Spot or Forward
Option in the market or the swap contract to avoid the market risk. But the risk
is not necessarily smaller than that of buying back or selling the financial
derivatives directly in the market, depending on the product conditions traded.

(4)   The only way for financial derivatives (Options and swap contracts) to be
liquidated in advance should be buying or selling the financial derivatives
traded before directly in the market, rather than trading in the Spot or Forward
Option or swap contract market.

(5)   The execution of the order of financial derivatives (Options and swap
contracts) depends on the market situation, and the transaction may not be
concluded at a predetermined price when the market fluctuates drastically.

4.     The Customer understands the market related to the investment underlying
of a "Structured Product" may be affected by laws, regulations or policies,
which may cause the market to stop transactions, terminate transactions, close
down or other risks.

5.     The degree of the risks faced by the Customer varies with the designs and
conditions of "Structured Products". The main risks include but are not limited
to the principal conversion risk, market interest rate risk, investment
underlying applicability risk, principle loss risk, liquidity risk, reinvestment
risk regarding acceleration of maturity, midway termination risk, credit risk,
taxation risk, exchange risk, country risk, legal risk, product conditions
change risk, etc. The Customer may require the Bank to provide instructions on
the risks of a transaction before the establishment of the transaction contract.
The Customer agrees to make a transaction request to the Bank in the manner
prescribed by the Bank after understanding the transaction risks. Once the
transaction is established, the Customer shall be






responsible for all profits and losses, and shall not require the Bank to assume
any responsibility for insufficient risk perception or other reasons.

6.     In principle, the Customer shall not terminate the contract or withdraw
the money in advance before the agreed Maturity Date of the "Structured
Product", unless approved by the Bank. If the Bank agrees with the Customer to
terminate the contract or withdraw the money in advance, the resulting costs,
losses or fees generated by the Bank shall be borne by the Customer. The costs
or losses include the costs incurred by the Bank in writing off the hedge
position of the product. The Customer may get a return rate lower than the
preset rate of the product, or even a negative return rate (i.e. damaging
investment principal).

7.     For any other Financial Transactions, the Customer must clearly
understand all relevant legal requirements (including investment restrictions),
and the Customer shall consider the legal, taxation, and accounting influence
imposed by the Financial Transaction. When appropriate, the Customer shall also
consider consulting with appropriate consultants on the products to invest and
the special environment to get assisted in understanding the risks involved. If
the Customer is a financial adviser or agent, various risks mentioned above
shall also be assessed based on the Customer or his/her relevant circumstances.

8.     When the Customer and the Bank conduct a "Structured Product"
transaction, the Customer shall understand that the Bank is a contractual object
for the Customer, and is by no means a financial adviser or a trustee for its
trust.

9.     Warnings on investing in Structured Products:

(1)   This product is a complex financial product and must be explained by an
expert before investing. If investors cannot fully understand this product, do
not invest.

(2)   This product is not a deposit but an investment which is not covered by
deposit insurance.

(3)   The investor shall read product descriptions and risk disclosure
statements before investing, and shall understand and judge for himself/herself,
and be responsible for his/her own profits and losses.

(4)   This product is an investment-oriented product. The investor shall bear
the market risk of this product and the credit risk of Taishin Bank by
himself/herself.

(5)   The investor shall not sign or seal relevant documents without clearly
understanding the product descriptions, contract terms and the whole document
content.

(6)   The investor's midway terminating the contract may result in the
recoverable money lower than the investment principal.

(7)   The maximum possible loss is the entire investment principal.

(8)   The degree of the risks faced by the investor varies with the designs and
conditions of Structured Products. For cash settlement, there may risks of part
or all interest, principal loss or other losses; for non-cash settlement, the
principal may convert to underlying assets as agreed, and probably the investor
must bear the credit risks of the Bank and the issuer of the underlying assets.

(9)   The factors that affect the price changes of financial derivatives are
extremely complex. The risks disclosed by the Bank only cover the major part of
the risks. It may not be able to expatiate on the transaction risks and factors
affecting market quotations. Therefore, the investor shall fully










understand the nature of the Structured Product, and related financial,
accounting, taxation or legal issues before transaction, and assess his/her own
financial status and risk tolerance, and then decide whether to invest.

Option Transaction Risk

1.     The risk of selling Options is generally higher than the risk of buying
Options: although the Customer could exclusively obtain the Premium when selling
Options, he/she may bear a loss much bigger than the Premium: the obligation of
the Customer's selling Options is unlimited, and with the rise and fall of the
prices of underlying assets (foreign exchanges, stocks, interest rates, raw
materials, etc.), the Customer's loss may be unlimited, while the profit is only
limited to the Premium. The Customer must bear the risk that the Buyer exercises
the Option when selling an Option. At that time, the Customer is obligated to
settle in cash, or buy, sell or deliver relevant equities. Involved risk may be
reduced if the Customer holds a corresponding relevant equity or underlying
asset, or another Option "covered Option". In addition, as an Option Seller, the
Customer must understand that he/she needs to bear market price fluctuations and
other risks. When there are losses according to market assessment, the Customer
should provide a deposit to the Bank as agreed. If the deposit provided is much
larger than expected, there may be s liquidity risk with regard to fund
transferring. If the Customer fails to fulfill the obligation to provide a
deposit, so that the Bank terminates the transaction in advance, then the
Customer may bear huge losses.

The market also has novel Options with different risk patterns. When the
Customer undertakes an Option transaction, he/she shall first understand his/her
rights and obligations, evaluate his/her risk tolerance, and then make the
transaction. For example, for European Knock-in Options, the rights and
obligations of the Option Buyer and Seller come into effect at the
prices-comparing point when the market price knocks effective conditions, and
then risks arise as stated above; for American Knock-out Options, there is no
knock events after the transaction is undertaken and before the prices-comparing
point, and the rights and obligations of this American Knock-out Option's Buyer
and Seller are the same as general Options, but if the market price has knocked
failure conditions at any time, the rights and the obligations will become
invalid in advance; for digital Options, the risk of the Option Seller will rise
and fall as the prices of underlying assets (foreign exchanges, stocks, interest
rates, raw materials, etc.) change, and the loss will be a fixed amount, the
profits will be only limited to the Premium. Furthermore, if the Customer
undertakes a structured transaction with a complex pattern (covering multiple
groups of Options with different Maturity Dates), for example: the product
condition is to leave in advance when periodic profits accumulate to the target
price, with the rise and fall of the prices of underlying assets (foreign
exchanges, stocks, interest rates, raw materials, etc.), the rights and
obligations of the Customer may terminate in advance. If the rights and
obligations don't terminate in advance, the Customer's losses may be unlimited.
Also please notice that the amount of money regarding the Customer's rights and
the amount regarding the obligations do not necessarily have to be equal. The
amount regarding the Customer's obligations may be multiple of the amount
regarding the rights (leverage operation), resulting in the loss multiple of the
profit. When the market is not in favor of the calculation direction of the
delivery amount for the investor, the delivery amount may be amplified due to
the leverage factor, and the investor will face delivery losses and suffer
significant losses. In the worst case, the Customer's loss may have no upper
limit. After the transaction day, the marked to market value will be affected by
various market factors, depending on the underlying (foreign exchanges, stocks,
interest rates, raw materials, etc.). For example, if the Customer undertakes a
structured foreign exchange transaction with a complex pattern, he/she will be
affected by market factors such as interest rates, exchange rates, credit
spreads and related Currency fluctuations. When the relevant market factors are
not favor of the calculation direction of the delivery amount for the investor,
the transaction loss will be amplified due to the leverage factor, and the
market price of the product will drop rapidly, probably causing huge transaction
loss.

As the financial market changes, the Customer will be exposed to more and more
single or complex structured Option transactions. The content above does not
cover all kinds of Option transactions and






corresponding risks, nor does it mean the Option transactions not listed here
involve no risks. Therefore, the Customer must judge for himself/herself the
Option to be transacted, the transaction and corresponding risks. The Bank does
not forecast or guarantee any market conditions.

2.     Exchange and swap risk: Profits or losses incurred in contract
transactions calculated in Foreign Currency (regardless of whether the
transaction is conducted in his/her own jurisdiction or elsewhere), the unit
Currency to be exchanged will likely be affected by exchange rate fluctuations.
If the investor conducts a transaction with a Foreign Currency, and chooses to
exchange the delivery Currency for local Currency when delivery, he/she may
encounter profits or losses due to exchange rate fluctuations.

3.     Structured policy: It may not be effective to set certain instructions
(such as "stop-loss orders" or "stop-limit orders" permitted by local laws) to
control losses to a certain extent. Because the market may not allow clinching a
deal at a preset price, and it may also make relevant orders fail to be
exercised. In addition, when using a combination position policy (such as Spot
or Forward transactions) to hedge against the risk of financial derivative
transactions, the risk is not necessarily less than the risk of buying or
selling the financial derivative directly in the market, and vice versa.

4.     Liquidity risk, transaction suspension or restriction, and price
relationship: market conditions (such as Currency cannot be circulated) and/or
some market regulation (such as transactions are suspended for any Currency due
to the price restriction, government intervention or interruption of the trading
system) may lead to difficulties in or inability to completing/complete
transactions or closing/close positions. If such a situation occurs after the
Customer sells a Option, the risk of loss to the Customer may increase. The
normal price relationship between related assets and futures or Options may not
exist. For example, under extreme market conditions, Spot contracts related to
stock Options are regulated by price restrictions, and only unilateral Buyer or
Seller market remains, so the appeared transaction price is actually not a true
transaction price, but the price is still used to execute the Option's rights
and obligations when the Option is mature. Therefore, it's hard to judge what a
"fair price" is for the Customer due to a lack of relevant reference asset
prices. When the Customer undertakes a structured transaction with a complex
pattern which lacks liquidity due to its combination of many financial
derivatives, if he/she terminates the contract in advance, there may be a spread
between the actual transaction price and the original asset value of the
product. As a result, the Customer may suffer a loss with regard to midway
termination when he/she sells the product before maturity. And even the Customer
must hold the product until its maturity once the market completely loses
liquidity. Long term structured transactions with complex patterns have high
risks. When the market price is not in favor of transactions for the Customer,
he/she will bear big transaction losses with regard to early termination. When
the Customer applies for midway termination of the contract, the value of the
product will be calculated based on the market price on the termination day, not
the calculation description of the original delivery amount. The calculation of
the price regarding midway termination involves complex derivative calculations
and risks. If the market price is not in favor of the transaction for the
Customer, he/she will bear huge transaction losses. In the worst case, there is
no upper limit to the possible loss.

 

Swap Transaction Risk

1.     Swap means that the Customer agrees to undertake a single or a series of
transaction(s) that swap(s) an underlying asset for another within a certain
period in the future. The swappable underlying assets include foreign exchanges,
interest rates, credit defaults, and raw materials, etc. The Customer will face
the price risk arising from changes in the prices of the market underlying
assets after undertaking such transactions. With the passage of time, this swap
transaction may result in a loss without an upper limit due to a drastically
changing market.

2.     Liquidity risk, transaction suspension or restriction: market conditions
(such as Currency, credit, target bonds cannot be circulated) and/or some market
regulation (such as transactions are suspended for any






Currency, raw material or rate underlying due to the price restriction,
government intervention or interruption of the trading system) may lead to
difficulties in or inability to completing/complete transactions or
closing/close positions. If such a situation occurs after the Customer
undertakes a swap transaction, the risk of loss to the Customer may increase.

Other Financial Transaction risks

Spot,  Forward,  Forward Rate Agreement,  Interest Rate Swap,  Currency Swap,
 Cross Currency Swap,  Credit Derivatives,  Equity Derivatives, ECB/CB asset
swap, Commodity Derivatives and other financial product transactions are also
involved with or based on interest rate, exchange rate, Currency, securities,
products, credit and/or other assets. Content above does not cover all kinds of
Financial Transactions and their risks, and it does not mean that there are no
risks for the uncovered Financial Transactions. Therefore, the Customer shall
still, in its sole discretion, decide the Financial Transactions to be made and
assess their risks.

Risks of RMB financial derivatives (Structured Product included)

When making the transaction with the RMB financial derivatives involved, in
addition to the underlying asset risks and the various secondary-risk portfolios
from the financial derivatives, the Customer might also be at the following
risks when dealing with this kind of transaction since now the RMB is still
subject to the relevant regulations of the Republic of China and Mainland China:

1.     The Customer shall fully understand the risk that the transaction will
also be affected by other factors in addition to the market when involved with
RMB financial derivatives and shall fully understand the valuation results:

(1)    In addition to the effect of general market fluctuation factors, the
transaction involved with RMB financial derivatives is also subject to the law
or policy changes in Mainland China or other regions; or the supply and demand
of RMB funds in the market may be affected due to the limitation of the RMB
clearing service, leading to a greater fluctuation range of the exchange rate,
interest rate or other related underlying asset, which will affect the profit
and loss on the transaction gains, as well as the market price assessment.

(2)    When the Customer makes the transaction involved with RMB, the
attainability, liquidity and transferability of RMB might be affected due to the
RMB clearing service, non-public market transactions or special circumstances,
which then will further cause the greater transaction risks or the valuation of
loss.

2.     The Customer shall fully understand that the buy/sell or clearing and
settlement of RMB will be subject to the relevant regulations:

(1)    Different from the other foreign currencies, the buy/sell limit of RMB
shall be in accordance with the relevant regulations regarding the Foreign
Currency transaction. In the event that the Customer receives and pays in RMB
for the financial derivatives, the buy/sell limit of RMB, time period
and related procedures shall be aware of.

 

(2)   The RMB assets and debts originally possessed by the Customer or his/her
receipt and payment obligations arisen from the transactions might be under the
influence of the supply and demand of the RMB funds in the market due to the
subject to law or policy changes or the limitation of the RMB clearing service,
which then will affect the clearing and settlement of the relevant transactions.
Although the Bank has conducted the follow-up work to the already accepted RMB
cases, it shall dedicate itself to search for other solutions and methods.
However, if necessary, it is possible for the Bank to use another Currency for
clearing and settlement according to the market exchange rate at that time.








3.     The Customer shall fully understand that the RMB exchange rate and other
price may apply to the underlying assets in different markets, which will affect
the clearing and settlement of the transactions, as well as market price
assessment result:

RMB exchange rate is currently categorized into the RMB exchange rate in the
mainland China and the RMB exchange rate out of the mainland China, and there
might also be many exchange rate indicators for the latter with their respective
transaction markets. Different exchange rate indicators might derive the
interest rate or other related underlying assets that applies to different
circumstances. Aforementioned indicators might be more similar or dissimilar due
to the market liquidity and other factors, which affects the price of the
applicable underlying assets derived from them. The financial derivatives,
clearing and settlement, and the market price assessment of different exchange
rates or underlying assets are based on the different situation, each item is in
accordance with its respective content in the agreed contract. The Customer
shall fully understand the applicable exchange rate, interest rate, and the
price of related underlying assets for the transaction, and shall, in its sole
discretion, evaluate the derived transaction risks and losses before making the
transaction.

The description and risk disclosure statement and advance notice for the above
financial derivatives did not cover all the risks and related considerations for
all financial product transactions, and it does not mean that there are no risks
for the uncovered financial product transactions included in the Customer's
transactions. Therefore, if the Customer is not fully aware of all risks of this
type of transaction and has not decided the applicability in its sole
discretion, they shall not make this type of transaction, and is recommended to
actually complete financial planning and risk assessment before the transaction,
in order to avoid unbearable losses arisen from it.

The Customer has carefully read through this  "Description, Risks Disclosure
Statement and Advance Notice of Financial Derivatives", and confirms to have
fully understand general risks for engaging in transactions described here, and
agrees to assume risks of related investment and be liable for losses resulted
from transactions. The Customer hereby declares that he/her has already acquired
a copy of this document.

 

 

 

 

Kind Regards

Taishin International Bank

 

 

 

 

The Customer:

The Representative:

Address:

Date: July 23, 2019










Appendix 2

Power of Attorney for Authorized Transaction Personnel and Authorized
Confirmation Personnel (Confirmation Seals and Signatures)

To: Taishin International Bank (hereinafter referred to as "the
Bank")                Date: July 23, 2019

With respect to each transaction and relevant stated matters involved in
"General Agreement for Financial Transaction" signed between the Drafter of
Power of Attorney and the Bank, the Drafter of Power of Attorney hereby
authorizes the following authorized transaction personnel as his/her agents, and
any of such persons are authorized to propose a transaction request to the Bank,
complete a transaction or perform the relevant instructions via oral, written or
other agreed forms on behalf of the Drafter; In addition, the following
authorized confirmation personnel and the seals and signatures on file (i.e.
confirmation seals and signatures) are authorized to confirm each Financial
Transaction agreed by the Bank on behalf of the Drafter of Power of Attorney.
This Power of Attorney remains valid until the Bank confirms to receive the
original copy of the written amendment notice from the Drafter of Power of
Attorney.

In addition, the Drafter of Power of Attorney acknowledges and promises that
authorized transaction personnel and authorized confirmation personnel for a
transaction may not be the same person, which shall be managed by the Drafter on
their own.

Authorized transaction personnel

 

Authorized transaction personnel

Name

Title

Seals and signatures

Transaction personnel 1

CHOU,HUI-YING

Administrator

CHOU,HUI-YING

Transaction personnel 2

LIN,WEI-CHEN

Administrator

LIN,WEI-CHEN

Transaction personnel 3

 

 

 

Transaction personnel 4

 

 

 

 

Authorized confirmation personnel and their confirmation

1.     Confirmation personnel of the Bank and any confirmation personnel
appointed by the Drafter of Power of Attorney may confirm a transaction in
advance on the phone on the transaction day. If no confirmation personnel is
appointed by the Drafter, the Bank shall not confirm the transaction on the
phone, and shall perform the Transaction Confirmation only by confirming the
seals and signatures instead:

 

Authorized confirmation personnel

Name

Title

Phone number

Confirmation personnel 1

CHENG,CHING-YING

Section Manager

(02)8227-9189 #5802

Confirmation personnel  2

LI,HSIAO-LAN

Section Manager

(02)8227-9189 #5806

Confirmation personnel 3

TSAI,JUI-LUNG

Department Manager

(02)8227-9189 #5801

 

2.     Delivery details for Power of Attorney and market value assessment report








 

Recipient Name

Title

Phone number

Fax number

CHOU,HUI-YING

Administrator

(02)8227-9189 #5810

(02)2601-9995

LIN,WEI-CHEN

Administrator

(02)8227-9189 #5807

(02)2601-9995

Email:

 

Winny_Chou@aoi.com.tw

 

Julia_Lin@aoi.com.tw

Delivery address:

 

No.18, Gong 4th Rd., Gong’er Industrial Park, Linkou Dist.,

 

New Taipei City 24452, Taiwan

 

3.     Official written confirmation is the Transaction Confirmation issued by
the Bank in accordance with the provisions in General Agreement for Financial
Transaction, stamped and sealed with following confirmation seals and signatures
by the Drafter of Power of Attorney:

 

Confirmation Seals and Signatures

 

 

 

 

 

 

 

 

 

The Drafter of Power of Attorney:

The Representative:

Address:

 

 

This column is used for review by Taishin International Bank

 

Supervisor

Responsible person

Guaranty verification/check seal

 

 

 

 

 

 

 

 

 

 










Appendix 3

Power of Attorney for Authorized Transaction Personnel and Confirmation Seals
(Dedicated for Investment Trust Fund)

To: Taishin International Bank (hereinafter referred to as "the
Bank")              Date: ____________

With respect to each Financial Transaction between the Bank and
"        securities investment trust fund" (hereinafter referred to as "the
Fund") raised/privately offered by "      securities investment trust limited
liability company" (the drafter of Power of Attorney, hereinafter referred to as
"the Trust Company") and safekept by "         bank limited liability company"
(the drafter of Power of Attorney ,hereinafter referred to as "the Custodian
Bank") ,  the Custodian Bank of drafter acknowledges and agrees that the Trust
Company of the drafter authorizes following authorized transaction personnel as
agents, any of whom is authorized to propose a transaction request to the Bank,
complete a transaction or perform relevant instructions regarding the Fund via
verbal, written or other agreed forms on behalf of the drafter. The drafter
authorizes following authorized confirmation personnel respectively to confirm
each Financial Transaction, on behalf of the drafter, agreed by the Bank by
phone. In addition, the Custodian Bank of the drafter authorizes following
recorded seals and signatures (i.e. confirmation seals and signatures) to be
used in written confirmation of each Financial Transaction agreed by the Fund
and the Bank on behalf of the drafter. This Power of Attorney remains valid
until the Bank confirms to receive the original copy of the written amendment
notice from the Drafter of Power of Attorney.

In addition, the Drafter of Power of Attorney acknowledges and promises that
authorized transaction personnel and authorized confirmation personnel for a
transaction may not be the same person, which shall be managed by the Drafter on
their own.

Authorized transaction personnel

 

 

Name

Title

Seals and signatures

Transaction personnel 1

 

 

 

Transaction personnel 2

 

 

 

Transaction personnel 3

 

 

 

 

Authorized confirmation personnel and their confirmation methods

1.     Confirmation personnel of the Bank and any confirmation personnel
appointed by the Trust Company may confirm a transaction in advance on the phone
on the transaction day. If the Custodian Bank also appoints confirmation
personnel, the Bank may also separately confirm with that confirmation personnel
appointed by the Custodian Bank on the phone:

 

[Confirmation personnel appointed by the Trust Company]

Authorized confirmation personnel

Name

Title

Phone number

Confirmation personnel 1

 

 

 

 

 






Confirmation personnel 2

 

 

 

 

 

 

 

[Confirmation personnel appointed by the Custodian Bank] (the Custodian Bank
shall decide for itself whether to appoint anyone)

Authorized confirmation personnel

Confirmation personnel 1

Name

Title

Phone number

Confirmation personnel 2

 

 

 

 

2.     Delivery methods for Power of Attorney and market price assessment report

 

Recipient's name

 

Title

Phone number

Fax number

Email:

 

 

 

 

 

 

3.     Official written confirmation is the Transaction Confirmation issued by
the Bank in accordance with the provisions in General Agreement for Financial
Transaction, stamped and sealed with following confirmation seals and signatures
by the Custodian Bank:

 

Confirmation seals (dedicated seals for fund special account of the Custodian
Bank)

 

 

 

 

 

 

The Drafter of Power of Attorney:           Securities investment trust limited
liability company










The Representative:

 

 

The Drafter of Power of Attorney:            Bank limited liability company

The Representative:

Address:

 

 

 

 

This column is used for review by Taishin International Bank

 

Supervisor

Responsible person

Guaranty verification/check seal

 

 

 

 

 










Appendix 4

The Customer Information Confidentiality Measures of Taishin Financial Holding
Co., Ltd. and Its Various Subsidiaries

Taishin Financial Holding Co., Ltd., which was founded on February 18th, 2002,
owns the Bank, security companies and other subsidiaries and provides the
customers with one-stop shopping products and services. Taishin Financial
Holding Co., Ltd. and its various subsidiaries will adhere to the strictest
security measures previously adopted by its various subsidiaries for the
customer information, and takes the necessary confidentiality measures to
safeguard the information provided by the customers. The Customer Information
Confidentiality Measures of Taishin Financial Holding Co., Ltd. and Its Various
Subsidiaries are hereby explained as follows:

The Customer Information Confidentiality Measures of Taishin Financial Holding
Co., Ltd. and Its Various Subsidiaries shall be implemented in compliance with
the Financial Holding Company Act, Financial Holding Company and Subsidiaries of
Financial Holding Company Cross-selling Regulations (hereinafter referred to as
"the Cross-selling Regulations"), Personal Information Protection Act (including
the Personal Information Protection Act that has already been amended but yet
not promulgated and implemented) and the related laws of the competent
authorities. Also, each subsidiary shall abide by the regulations of other
relevant laws (including but not limited to Article 48 Item 2 of the Banking
Law), in order to properly implement the customer information confidentiality
measures.

1.   Customer Information Collection

Each subsidiary of Taishin Financial Holding Co., Ltd. has your personal
information on file, because you have already been a customer of Taishin
Financial Holding Co., Ltd. and its various subsidiaries, or because you have
provided your information during marketing activities held by Taishin Financial
Holding Co., Ltd. and its various subsidiaries.

2.   Store, Safeguard the Customer Information and the Maintenance

The various subsidiaries of Taishin Financial Holding Co., Ltd. has taken the
strict measures to safeguard the customer information. In addition to the
information transmission by using the existing security encryption methods (such
as SSL, SET, etc.) and the creation of the firewalls to prevent hacking and
illegal access to the customer information, customer information databases have
also been built in accordance with related operation standards, and the
professional staff haven been appointed to control the access to databases
pursuant to business rights and liabilities, in order to safeguard the personal
information of the customers. Anyone










without official authorization from any subsidiaries of Taishin Financial
Holding Co., Ltd is strictly prohibited from accessing the customer information.

3.   Information Classification, Application Scope and Project

Your personal information includes basic information, billing information,
credit information, investment information, insurance information, and etc. The
definition of all the information is to Article 10 of the Cross-selling
Regulations.

According to the regulations of the competent authorities and the Cross-selling
Regulations, in case of the disclosure, referral or interactive usage of the
customer information between the subsidiaries of Taishin Financial Holding Co.,
Ltd,, the information being disclosed, referred to or interactively used shall
not contain the transaction information and other relevant information other
than the customer's basic information, unless otherwise stipulated in laws or
based on the agreed contract signed by customer or the written consent.

4.   Subjects that the Information May Be Disclosed To

The subsidiaries of Taishin Financial Holding Co., Ltd. shall disclose, transfer
or interactively use your basic information, billing information, credit
information, investment information, insurance information, and etc. for
marketing in accordance with the law, agreed contract signed by customer or the
written consent; where a court or other organizations with investigation right
pursuant to the law legally request Taishin Financial Holding Co., Ltd. or its
subsidiaries to provide the customer information, Taishin Financial Holding Co.,
Ltd. or its subsidiaries are obliged to disclose or provide such relevant
information.

Where the subsidiaries of Taishin Financial Holding Co., Ltd. perform the credit
investigation for the purpose of the transaction management with Joint Credit
Information Center, the clearing house, or organizations in the same industry,
the customer information may be exchanged and disclosed according to applicable
laws.

5.   Intended Use of the Customer Information

According to applicable laws and in compliance with the Article III stated
above, your basic information, billing information, credit information,
investment information and insurance information may be disclosed, referred to
or interactively used between the subsidiaries of Taishin Financial Holding Co.,
Ltd. for marketing, in order to provide you with more integral and convenient
investment and finance products and services.

6.   Customer Information Confidentiality for Outsourcing Work

Where the subsidiaries of Taishin Financial Holding Co., Ltd. entrust other
organizations with the work with the customer information involved, the
subsidiaries of Taishin Financial Holding Co., Ltd. must request the entrusted
organizations to strictly follow the confidentiality measures of the
subsidiaries of Taishin Financial Holding Co., Ltd., and must request such
organizations not to disclose your information to any third party. In addition,
the subsidiaries shall check and supervise the entrusted organizations at any
moment for compliance.

7.   Change and Modification for the Customer Information

In case of any changes in your personal information, you can notify the customer
service center of the subsidiaries of Taishin Financial Holding Co., Ltd. at any
moment to request for modification or supplement.

8.   The Customer's Opt-Out Right Exercise

You can notify the customer service center of the subsidiaries of Taishin
Financial Holding Co., Ltd. at any moment to have the interactive usage of your
personal information for marketing or business promotion activities stopped.








 

The subsidiaries of Taishin Financial Holding Co., Ltd. reserve the right to
amend the confidentiality measures, and will announce the related information
about those measures on the Internet or other public disclosure channels
approved by the competent authorities; the same procedure applies in case of
amendment of those measures. If you have other questions related to
confidentiality measures, you can consult with Taishin Financial Holding Co.,
Ltd. or its subsidiaries at any time.

The subsidiaries of Taishin Financial Holding Co., Ltd. currently include:

Taishin International Bank Co., Ltd.

Taishin Securities Co., Ltd.

Taishin Financial Insurance Broker Co., Ltd.

Taishin Securities Investment Advisory (TSIA) Co., Ltd.

Taishin Securities Investment Trust Co., Ltd.

Taishin Asset Management Co., Ltd.

Taishin Marketing Consultant Co., Ltd.

Taishin Venture Capital Investment Co., Ltd.

In case of any addition to or change of the above subsidiaries in the future,
the relevant information will be announced and disclosed on the official website
of Taishin Financial Holding Co,. Ltd. and its various subsidiaries.



